Exhibit 10.1

 

 

 

EXECUTION COPY

Published CUSIP Numbers:

DEAL CUSIP: 579791AJ3

THREE YEAR TRANCHE FACILITY CUSIP: 579791AL8

FIVE YEAR TRANCHE FACILITY CUSIP: 579791AK0

$1,500,000,000

TERM LOAN AGREEMENT

Dated as of August 7, 2017

among

McCORMICK & COMPANY, INCORPORATED

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

and

The Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

SUNTRUST ROBINSON HUMPHREY, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

1.01

  Certain Defined Terms      1  

1.02

  Other Interpretive Provisions      25  

1.03

  Accounting Terms      26  

1.04

  Pro forma Calculations      26  

1.05

  Rounding      27  

1.06

  Times of Day      27  

ARTICLE II THE CREDITS

     27  

2.01

  Loans      27  

2.02

  Borrowings, Conversions and Continuations of Loans      28  

2.03

  Reserved      29  

2.04

  Reserved      29  

2.05

  Reserved      29  

2.06

  Voluntary Prepayments      29  

2.07

  Termination or Reduction of Commitments      30  

2.08

  Repayment of Loans      30  

2.09

  Interest      31  

2.10

  Fees      31  

2.11

  Computation of Interest and Fees      32  

2.12

  Evidence of Debt      32  

2.13

  Payments Generally; Administrative Agent’s Clawback      32  

2.14

  Sharing of Payments by Lenders      34  

2.15

  Reserved      35  

2.16

  Reserved      35  

2.17

  Defaulting Lenders      35  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     36  

3.01

  Taxes      36  

3.02

  Illegality      40  

3.03

  Inability to Determine Rates      41  

3.04

  Increased Costs      41  

3.05

  Compensation for Losses      43  

3.06

  Mitigation Obligations; Replacement of Lenders      43  

3.07

  Survival      44  

ARTICLE IV CONDITIONS PRECEDENT

     44  

4.01

  Initial Effectiveness      44  

4.02

  Closing Date      45  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     47  

5.01

  Organization, etc.      47  

5.02

  Due Authorization, Non-Contravention, etc.      47  

 

i



--------------------------------------------------------------------------------

5.03

  Government Approval Regulation, etc.    48

5.04

  Validity, etc.    48

5.05

  Financial Information    48

5.06

  No Material Adverse Change    48

5.07

  Litigation, Labor Controversies, etc.    48

5.08

  Subsidiaries    48

5.09

  Ownership of Properties    49

5.10

  Taxes    49

5.11

  Pension Plans    49

5.12

  Environmental Warranties    49

5.13

  Regulations U and X    50

5.14

  Accuracy of Information    51

5.15

  Compliance with Law; Absence of Default    51

5.16

  Sanctions    51

5.17

  Anti-Corruption Laws    51

5.18

  Solvency    52

5.19

  ERISA    52

ARTICLE VI AFFIRMATIVE COVENANTS

   52

6.01

  Financial Information Reports, Notices, etc.    52

6.02

  Compliance with Laws, etc.    54

6.03

  Maintenance of Properties    55

6.04

  Insurance    55

6.05

  Books and Records    55

6.06

  Environmental Covenant    56

6.07

  Use of Proceeds    56

6.08

  Licenses and Franchises, Etc.    56

6.09

  Anti-Corruption Laws    56

ARTICLE VII NEGATIVE AND FINANCIAL COVENANTS

   56

7.01

  Transactions with Affiliates    56

7.02

  Subsidiary Indebtedness    57

7.03

  Liens    57

7.04

  Fundamental Changes and Asset Dispositions    58

7.05

  EBIT to Interest Expense Ratio    59

7.06

  Consolidated Leverage Ratio    59

7.07

  Sanctions    59

7.08

  Anti-Corruption Laws    59

7.09

  Change in Nature of Business    60

ARTICLE VIII EVENTS OF DEFAULT

   60

8.01

  Event of Default    60

8.02

  Remedies Upon Event of Default    62

8.03

  Application of Funds    63

ARTICLE IX THE AGENT

   63

9.01

  Appointment and Authority    63

 

ii



--------------------------------------------------------------------------------

9.02

  Rights as a Lender    64

9.03

  Exculpatory Provisions    64

9.04

  Reliance by Administrative Agent    65

9.05

  Delegation of Duties    65

9.06

  Resignation of Administrative Agent    66

9.07

  Non-Reliance on Administrative Agent and Other Lenders    67

9.08

  No Other Duties, etc.    67

9.09

  Administrative Agent May File Proofs of Claim    67

ARTICLE X MISCELLANEOUS

   68

10.01

  Amendments, etc.    68

10.02

  Notices; Effectiveness; Electronic Communication    69

10.03

  No Waiver; Cumulative Remedies; Enforcement    71

10.04

  Expenses; Indemnity; Damage Waiver    72

10.05

  Payments Set Aside    74

10.06

  Successors and Assigns    74

10.07

  Treatment of Certain Information; Confidentiality    79

10.08

  Right of Setoff    80

10.09

  Interest Rate Limitation    81

10.10

  Counterparts; Integration; Effectiveness    81

10.11

  Survival of Representations and Warranties    81

10.12

  Severability    82

10.13

  Replacement of Lenders    82

10.14

  Governing Law; Jurisdiction; etc.    83

10.15

  Waiver of Jury Trial    84

10.16

  No Advisory or Fiduciary Responsibility    84

10.17

  USA PATRIOT Act Notice    85

10.18

  Electronic Execution of Assignments and Certain Other Documents    85

10.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions    85

10.20

  ERISA Lender Representation    86

 

iii



--------------------------------------------------------------------------------

SCHEDULES

    

Schedule 2.01

  

Commitments and Applicable Percentages

     Schedule 2.01 - 1    

Schedule 5.07

  

Litigation

     Schedule 5.07 - 1    

Schedule 5.08

  

Subsidiaries

     Schedule 5.08 - 1    

Schedule 5.12

  

Environmental Matters

     Schedule 5.12 - 1    

Schedule 7.02

  

Subsidiary Indebtedness

     Schedule 7.02 - 1    

Schedule 7.03

  

Permitted Liens

     Schedule 7.03 - 1    

Schedule 10.02

  

Lending Offices; Addresses for Notices

     Schedule 10.02-1  

EXHIBITS

    

Exhibit A

  

Form of Loan Notice

     Exhibit A - 1    

Exhibit B

  

Form of Solvency Certificate

     Exhibit B - 1    

Exhibit C-1

  

Form of Three Year Tranche Note

     Exhibit C-1 - 1    

Exhibit C-2

  

Form of Five Year Tranche Note

     Exhibit C-2 - 1  

Exhibit D

  

Form of Compliance Certificate

     Exhibit D - 1    

Exhibit E

  

Form of Assignment and Assumption

     Exhibit E - 1    

Exhibit F

  

Forms of U.S. Tax Compliance Certificates

     Exhibit F - 1  

 

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT is entered into as of August 7, 2017 among McCORMICK &
COMPANY, INCORPORATED, a Maryland corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, on July 18, 2017, the Borrower entered into that certain Stock Purchase
Agreement, by and among the Borrower, The R.T. French’s Food Group Ltd, Reckitt
Benckiser LLC, and Reckitt Benckiser Group plc (including all schedules and
exhibits thereto, the “Stock Purchase Agreement”);

WHEREAS, the Borrower intends to acquire (the “Acquisition”), pursuant to, and
in accordance with, the Acquisition Documents (as defined below), 100% of the
issued and outstanding Equity Interests of each of the Companies (as defined
below);

WHEREAS, in connection with the Acquisition, the Borrower intends to finance, in
part, the cash consideration and any fees and expenses related to the
Acquisition with the borrowings under the commitments hereunder;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Documents” means the Stock Purchase Agreement and the other
Transaction Agreements (as defined in the Stock Purchase Agreement).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with the specified Person (excluding any trustee under, or any committee with
responsibility for administering, any Plan).

 

1



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Agreement as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it is bound.

“Applicable Percentage” means (a) with respect to any Three Year Tranche Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Three Year Tranche represented by (i) on or prior to the Closing Date, such
Three Year Tranche Lender’s Three Year Tranche Commitment at such time, subject
to adjustment as provided in Section 2.17, and (ii) thereafter, the principal
amount of such Three Year Tranche Lender’s Three Year Tranche Loans at such
time, (b) with respect to any Five Year Tranche Lender at any time, the
percentage (carried out to the ninth decimal place) of the Five Year Tranche
represented by (i) on or prior to the Closing Date, such Five Year Tranche
Lender’s Five Year Tranche Commitment at such time, subject to adjustment as
provided in Section 2.17, and (ii) thereafter, the principal amount of such Five
Year Tranche Lender’s Five Year Tranche Loans at such time. If the commitment of
each Lender to make Loans has been terminated pursuant to Section 2.07 or
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following basis points (b.p.)
per annum, based upon the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Ratings S&P/Moody’s

   Applicable Margin for
Eurodollar Rate Loans      Applicable Margin for Base
Rate Loans         Three Year
Tranche      Five Year
Tranche      Three Year
Tranche      Five Year
Tranche  

1

  

³ A / A2

     75.0        75.0        0        0  

2

  

Lower than level
1 but ³

A- / A3

     87.5        100.0        0        0  

3

  

Lower than level
2 but ³

BBB+ / Baa1

     100.0        112.5        0        12.5  

4

  

Lower than level
3 but ³

BBB / Baa2

     112.5        125.0        12.5        25.0  

5

  

Lower than level
4 but ³

BBB- / Baa3

     137.5        150.0        37.5        50.0  

6

  

< BBB- / Baa3

     162.5        175.0        62.5        75.0  

 

2



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 6 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one Pricing Level lower than the higher Debt Rating shall
apply; provided, further, that if either Moody’s or S&P shall not have in effect
an issued rating of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt, then such agency shall be deemed to have established a rating at
Pricing Level 6.

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

“Appropriate Lender” means, at any time, with respect to any of the Three Year
Tranche or the Five Year Tranche, a Lender that has a Commitment with respect to
such Tranche or holds a Three Year Tranche Loan or a Five Year Tranche Loan,
respectively, at such time

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Credit
Suisse Securities (USA) LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

 

3



--------------------------------------------------------------------------------

Section 10.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Value” means, as to any particular Sale-Leaseback Transaction
under which any Person is at the time liable, at any date as of which the amount
thereof is to be determined (a) in the case of any such transaction involving a
Capitalized Lease, the amount on such date of the Capitalized Lease Obligation
thereunder, or (b) in the case of any other such transaction, the then present
value of the minimum rental obligation under such transaction during the
remaining term thereof (after giving effect to any extensions at the option of
the lessor), computed by discounting the respective rental or other payments at
the actual interest factor included in such payment or, if such interest factor
cannot be readily determined, at the rate of 9.75% per annum, compounded
annually, or calculated in such other manner as may be required by GAAP in
effect at the time. The amount of any rental or other payment required to be
made under any such transaction not involving a Capitalized Lease may exclude
amounts required to be paid by the lessee (or equivalent party) on account of
maintenance, repairs, insurance, Taxes, assessments, utilities, operating and
labor costs and similar charges. In the case of any such transaction not
involving a Capitalized Lease which is terminable by the lessee (or equivalent
party) upon payment of a penalty, such rental or other payment may include the
amount of such penalty, in which case no rental or other payment shall be
considered as required to be paid under such transaction subsequent to the first
date on which it may be so terminated.

“Authorized Officer” means, relative to the Borrower, those of its officers
whose signatures and incumbency shall have been certified to the Administrative
Agent and the Lenders pursuant to Section 4.01(b)(iii) or any successor thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”; and (c) the Eurodollar Base Rate with a one month Interest Period
plus 1%; provided that, if the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a Three Year Tranche Borrowing or a Five Year Tranche
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements
and payments in respect of any such Eurodollar Rate Loan, or any other dealings
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank Eurodollar market.

“Capitalized Leases” means all monetary obligations of the Borrower or any of
its Subsidiaries under any leasing or similar arrangements which, in accordance
with GAAP, would be classified as capitalized leases.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as an operating lease as determined in accordance with GAAP as in
effect on the Effective Date (whether or not such operating lease was in effect
on such date) shall continue to be accounted for as an operating lease (and not
as a Capitalized Lease or Capitalized Lease Obligation) for purposes of this
Agreement regardless of any change in GAAP following the Effective Date that
would otherwise require such obligation to be re-characterized as a Capitalized
Lease Obligation. For purposes of Section 7.03, a Capital Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the government or any agency or
instrumentality of (a) the United States, (b) the United Kingdom, (c) Canada,
(d) Switzerland or (e) any member nation of the European Union, having
maturities of not more than two years from the date of acquisition thereof
(provided that the full faith and credit of such country or such member nation
of the European Union is pledged in support thereof), (ii) time deposits, demand
deposits, money market deposits, certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year from the date of
acquisition and overnight bank deposits, in each case, of any commercial bank
that (a) is a Lender or (b) has combined capital and surplus in excess of
$250,000,000 in the case of a U.S. bank and $100,000,000 (or the U.S. dollar
equivalent at the date of determination) in the case of a non-U.S. bank (any
such bank in the foregoing clauses (a) or (b) being an

 

5



--------------------------------------------------------------------------------

“Approved Bank”), (iii) repurchase obligations for underlying securities of the
types set forth in clauses (i), (ii) and (vi) of this definition entered into
with any Approved Bank, (iv) commercial paper and variable or fixed rate notes
issued by an Approved Bank (or by a parent company thereof) or any commercial
paper and variable or fixed rate notes issued by, or guaranteed by, an entity
rated at least P-1 by Moody’s or at least A-1 by S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) and in each case maturing within two years after the date
of acquisition, (v) commercial paper, variable or fixed rate notes and other
marketable short-term money market and similar securities issued by an Approved
Bank (or by a parent company thereof) or commercial paper, variable or fixed
rate notes and other marketable short-term money market and similar securities
issued by, or guaranteed by, an entity that has a rating of at least P-2 or A-2
from either Moody’s or S&P, respectively, or liquidity funds or other similar
money market mutual funds, with a rating of at least Aaa by Moody’s or AAAm by
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency), (vi) securities
issued by any state, commonwealth or territory of the United States, Canada,
Switzerland, the United Kingdom, a member of the European Union or any political
subdivision or taxing authority of any such state, member, commonwealth or
territory or any public instrumentality thereof, maturing within two years from
the date of acquisition thereof and having an investment grade rating from
Moody’s or S&P, (vii) money market funds (or other investment funds) at least
90% of the assets of the kinds set forth in clauses (i) through (vi) of this
definition, (viii) Euros or any national currency of any participating member
state of the EMU, (ix) local currency held by any Borrower or any Subsidiary
thereof from time to time in the ordinary course of business, (x) securities
issued or directly and fully guaranteed by the sovereign nation or any agency
thereof (provided, that, the full faith and credit of such sovereign nation is
pledged in support thereof) in which any Borrower or any Subsidiary thereof is
organized or is conducting business having maturities of not more than one year
from the date of acquisition, (xi) Sterling bills of exchange eligible for
rediscount at the Bank of England (or their dematerialized equivalent), and
(xii) investments of the type and maturity set forth in clauses (i) through (xi)
above of foreign obligors, which investments or obligors satisfy the
requirements and have ratings set forth in such clauses.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1990, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 51% or more of the outstanding shares of voting stock of the
Borrower after giving effect to certain provisions of the Borrower’s Certificate
of Incorporation with respect to the conversion of non-voting stock to voting
stock; provided, however, that acquisition by the Borrower’s pension plan or
profit sharing plan of 51% or more of the outstanding shares of the Borrower’s
voting stock shall not constitute a Change in Control; or (b) during any period
of 12 consecutive months, a majority of the seats (other than vacant seats) on
the board of directors of the Borrower cease to be occupied

 

6



--------------------------------------------------------------------------------

by individuals (i) who were members of the board of directors on the first day
of such 12-month period, (ii) whose election or nomination to the board of
directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors or (iii) whose election or nomination to the board of
directors was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
the board of directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which all of the conditions precedent in
Section 4.02 are satisfied (or waived in writing in accordance with
Section 10.01) and the Loans are made to the Borrower.

“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations promulgated thereunder.

“Commitment” means a Three Year Tranche Commitment or a Five Year Tranche
Commitment, as the context may require.

“Commitment Letter” means that certain commitment letter, dated as of July 21,
2017, among the Borrower, the Arrangers, Bank of America, and Credit Suisse AG,
Cayman Islands Branch.

“Companies” means each of (i) Tiger’s Milk LLC, a Delaware limited liability
company, (ii) The French’s Food Company LLC, a Delaware limited liability
company, (iii) The French’s Food Company, Inc., a Canadian corporation, and
(iv) The R.T. French’s Food Company Limited, a private limited company
incorporated in England and Wales.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining such Net
Income, the sum of (i)

 

7



--------------------------------------------------------------------------------

Interest Expense for such period, (ii) consolidated income tax expense,
franchise taxes and state single business unitary and similar taxes imposed in
lieu of income taxes or capital taxes for such period, (iii) all amounts
attributable to depreciation and amortization (or other impairment of intangible
assets) for such period, (iv) any non-cash charges and non-cash losses
(including any write-off of deferred financing costs and the effects of purchase
accounting) for such period (provided that any cash payment made with respect to
any such non-cash charge or non-cash loss shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made), (v)
any extraordinary, unusual or non-recurring charges or losses for such period,
(vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in Net Income, (viii) losses realized upon the disposition of
property (other than inventory), (ix) expenses, charges and losses associated
with the sale or discontinuance of any business operation to the extent such
expenses, charges or losses are recorded at or about the time of such sale or
discontinuance, (x) to the extent not included in Net Income, payments received
from business interruption insurance or product recalls and (xi) any non-cash
costs or expense incurred pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement (provided that any cash payment made with
respect to any such non-cash cost or non-cash expense shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), minus (b) without duplication and to the extent included in determining
Net Income, the sum of (i) any extraordinary, unusual or non-recurring gains for
such period and (ii) gains realized upon the disposition of property (other than
inventory), all determined on a consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio” means the ratio of (i) consolidated total debt
(consisting of indebtedness for borrowed money and Capitalized Lease
Obligations), minus Unrestricted cash, Cash Equivalents and marketable
securities in excess of $75,000,000, as reflected on the consolidated balance
sheet of the Borrower and its Subsidiaries to (ii) Consolidated EBITDA for the
most recent four fiscal quarter period for which financial statements are
internally available.

“Consolidated Net Tangible Assets” means all assets of the Borrower and its
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP minus goodwill and other
intangible assets appearing on such balance sheet other than prepaid allowances.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

8



--------------------------------------------------------------------------------

“Credit Suisse” means Credit Suisse Securities (USA) LLC, Credit Suisse AG
(acting through such of its branches or Affiliates as it may designate) and
their respective Affiliates.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any Event of Default or condition, occurrence or event which,
after notice, lapse of time or both, would constitute an Event of Default.

“Default Rate” means (a) for any overdue principal, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate applicable to such Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including the Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, (b) for any overdue amount (other than principal of any Loan)
in respect of a Three Year Tranche Loan or owing to a Lender that does not have
a Five Year Tranche Loan outstanding or a Five Year Tranche Commitment, an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans under the Three Year Tranche plus (iii) 2% per
annum and (c) for any overdue amount (other than principal of any Loan) in
respect of a Five Year Tranche Loan or owing to a Lender that does have a Five
Year Tranche Loan outstanding or a Five Year Tranche Commitment, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate applicable to Base
Rate Loans under the Five Year Tranche plus (iii) 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans, within three Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such notice or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
notice or public statement) cannot be satisfied), (c) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender

 

9



--------------------------------------------------------------------------------

pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent or the Borrower, as applicable), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) other than via an Undisclosed
Administration, had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity, (iii) become the subject of a
Bail-In Action or (iv) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Designated Jurisdiction” means any country or territory, or the government of
such country or territory, in each case to the extent dealings with such country
or territory (or the government of such country or territory) are broadly
restricted, prohibited, or made sanctionable under any Sanctions.

“Disqualified Lenders” means, collectively, those Persons that are
(i) competitors of the Borrower or any of its Subsidiaries or the Companies
(other than any bona fide debt fund), identified in writing by the Borrower to
the Administrative Agent from time to time, but which designation shall not
apply retroactively to disqualify any parties that have previously acquired an
assignment or participation interest hereunder that is otherwise permitted
hereunder, but upon the effectiveness of such designation, any such party may
not acquire any additional Commitments, Loans or participations), (ii) such
other Persons identified in writing by the Borrowers to the Administrative Agent
prior to the date hereof and (iii) Affiliates of the persons identified pursuant
to clauses (i) or (ii) that are either clearly identifiable by name or
identified in writing by the Borrower to the Administrative Agent (other than
Affiliates that are bona fide debt funds). Upon inquiry by any Lender to the
Administrative Agent as to whether a specified potential assignee or prospective
participant is on the list of Disqualified Lenders, the Administrative Agent
shall be permitted to disclose to such Lender whether such specific potential
assignee or prospective participant is on the list of Disqualified Lenders.

“Dollar” and “$” mean lawful currency of the United States.

“EBIT” means, for any period, the sum of the amounts for such period of (a) Net
Income (excluding any one-time non-recurring charges), (b) Interest Expense and
(c) charges for federal, state, local and foreign taxes based on income,
profits, revenue or capital, including franchise, excise, value added, and
similar taxes and foreign withholding taxes accrued or (without

 

10



--------------------------------------------------------------------------------

duplication of any such taxes included when accrued) paid during such period,
including any penalties and interest related to such taxes or arising from any
tax examinations, of the Borrower and its Subsidiaries on a consolidated basis,
all determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, however, that no
Disqualified Lender shall constitute an Eligible Assignee.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility of the
Borrower or any Subsidiary for violation of any Environmental Law or for release
or injury to the environment.

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders issued to the Borrower or any Subsidiary) relating to the
protection of public health and safety from adverse impacts of Hazardous
Materials in the environment.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that references to “Equity Interests” in Section 7.04 shall
not include Equity Interests of the Borrower.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules and
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.

“Eurodollar Base Rate” has the meaning specified in the definition of
“Eurodollar Rate”.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

  1.00 – Eurocurrency Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other nationally
recognized, commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day,

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; (ii) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be

 

12



--------------------------------------------------------------------------------

applied in a manner as otherwise reasonably determined by the Administrative
Agent; and (iii) if the Eurodollar Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated as of July 21, 2017, among the
Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of
America.

 

13



--------------------------------------------------------------------------------

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
November 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2017 Fiscal Year”) refer to the Fiscal Year ending on
the November 30 occurring during such calendar year.

“Five Year Tranche” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Five Year Tranche Commitments at such time and
(b) thereafter, the aggregate principal amount of the Five Year Tranche Loans of
all Five Year Tranche Lenders outstanding at such time.

“Five Year Tranche Borrowing” means a borrowing consisting of simultaneous Five
Year Tranche Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Five Year Tranche Lenders
pursuant to Section 2.01(b).

“Five Year Tranche Commitment” means, as to each Five Year Tranche Lender, its
obligation to make Five Year Tranche Loans to the Borrower pursuant to
Section 2.01(b) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Five Year Tranche Lender’s name on
Schedule 2.01 under the caption “Five Year Tranche Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Five Year
Tranche Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Five Year Tranche Lender” means (a) at any time on or prior to the Closing
Date, any Lender that has a Five Year Tranche Commitment at such time and (b) at
any time after the Closing Date, any Lender that holds Five Year Tranche Loans
at such time.

“Five Year Tranche Loan” has the meaning specified in Section 2.01(b).

“Five Year Tranche Note” means a promissory note made by the Borrower in favor
of a Five Year Tranche Lender evidencing Five Year Tranche Loans made by such
Five Year Tranche Lender, substantially in the form of Exhibit C-2.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States, and any Governmental Authority succeeding to any of its principal
functions.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of any subsidiary at “fair value,” as defined therein and
(b) the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations shall be determined in accordance with the definition of Capitalized
Lease Obligations.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a financial officer. The term “Guarantee” as a verb
has a corresponding meaning.

 

15



--------------------------------------------------------------------------------

“Hazardous Material” means

(a) any “hazardous substance”, as defined by CERCLA;

(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended;

(c) any petroleum product; or

(d) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance within the meaning of any other applicable federal, state
or local law, regulation, ordinance or requirement (including consent decrees
and administrative orders issued to the Borrower or any Subsidiary) relating to
or imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended or hereafter amended.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.05 or Section 7.06 (if
applicable).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (x) current
accounts payable incurred in the ordinary course of business, (y) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (z) expenses accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (h) all Capitalized Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit (other than documentary trade
letters of credit) and letters of guaranty, (i) all obligations, contingent or

 

16



--------------------------------------------------------------------------------

otherwise, of such Person in respect of bankers’ acceptances and (j) Receivables
Facility Attributable Indebtedness. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing provisions of this
definition, Indebtedness shall not include obligations in respect of leases,
whether resulting from Sale-Leaseback Transaction or otherwise, that under GAAP
as in effect on the date of this Agreement would be accounted for as non-capital
leases.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.

“Interest Expense” means, for any period, all as determined in accordance with
GAAP, total interest expense, whether paid or accrued (without duplication)
(including the interest component of Capitalized Lease Obligations), of the
Borrower and its Subsidiaries on a consolidated basis, including, without
limitation, all bank fees, commissions, discounts and other fees and charges
owed with respect to letters of credit, but excluding, however, amortization of
discount, interest paid in property other than cash or any other interest
expense not payable in cash, minus interest income of the Borrower and the
Subsidiaries earned during such period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date applicable to such
Loan.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

17



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date applicable to
such Loan.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
publicly available administrative or judicial precedents or authorities, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto, and includes a Three Year Tranche Lender or a Five Year Tranche Lender,
as the context may require.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.

“Lien” means, with respect to any asset, any security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or otherwise), charge against or interest in such asset to secure
payment of a debt or performance of an obligation or other priority or
preferential arrangement in the nature of security interest of any kind
whatsoever; provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Litigation” has the meaning specified in Section 5.07.

“Loan” means a Three Year Tranche Loan or a Five Year Tranche Loan, as the
context may require.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by

 

18



--------------------------------------------------------------------------------

the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower, its Subsidiaries
and the Companies, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, assets, operations or business of the Borrower and its Subsidiaries
taken as a whole or (b) the Borrower’s ability to perform and comply with its
monetary obligations under this Agreement, any Note and each other Loan
Document.

“Maturity Date” means (a) for the Three Year Tranche, the third anniversary of
the Closing Date and (b) for the Five Year Tranche, the fifth anniversary of the
Closing Date, provided that, in each case, if such date is not a Business Day,
the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Net Income” means, for any period, the net income of the Borrower and its
Subsidiaries on a consolidated basis for such period, determined in accordance
with GAAP.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Note” means a Three Year Tranche Note or a Five Year Tranche Note, as the
context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under or in connection with any
Loan Document or Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organic Document” means, (a) relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital stock
and (b) relative to any Subsidiary, its applicable corporate, partnership, joint
venture or limited liability company organizational and governing documents and
all arrangements applicable to any of its equity, ownership or membership
interests.

 

19



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.17.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer under Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Permitted Liens” has the meaning specified in Section 7.03(b).

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, firm,
business association, trust, unincorporated organization, bank, joint venture,
government, Governmental Authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Plan” means any Pension Plan or Welfare Plan.

 

20



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.01.

“Principal Subsidiary” means a Subsidiary (a) whose total assets or net sales
(each such amount expressed on a consolidated basis in the case of a Subsidiary
which itself has Subsidiaries) represent, respectively, not less than 10% of
either the consolidated total assets or consolidated net sales of the Borrower
and its Subsidiaries, all as calculated annually by reference to the immediately
preceding Fiscal Year-end financial data (consolidated or unconsolidated, as the
case may be) of such Subsidiary and the then latest Fiscal Year-end audited
consolidated financial statements of the Borrower, or (b) to which is
transferred all or substantially all of the assets or undertakings of a
Principal Subsidiary. A certificate by an Authorized Officer of the Borrower as
to whether a Subsidiary is or is not or was or was not a Principal Subsidiary at
a specified date shall, in the absence of manifest error, be conclusive and
binding.

“Public Lender” has the meaning specified in Section 6.01.

“Receivables Facility” means any securitization facility pursuant to which the
Borrower or any Subsidiary transfers accounts receivable or interests therein,
directly or indirectly, to (x) a trust, partnership, corporation, limited
liability company or other entity or (y) one or more investors or other
purchasers, in each case which transfer is funded in whole or in part, directly
or indirectly, by the incurrence or issuance by the transferee or successor
transferee of Indebtedness or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such accounts
receivable or interests therein.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under any Receivables Facility. The “amount” or “principal amount”
of Receivables Facility Attributable Indebtedness under any such Receivables
Facility shall be deemed at any time to be the aggregate principal or stated
amount of the Indebtedness or other securities of such securitization facility
or, if there shall be no such principal or stated amount, the uncollected amount
of the accounts receivable or interests therein transferred pursuant to such
securitization facility, net of any such accounts receivable or interests
therein that have been written off as uncollectible.

“Recipient” means the Administrative Agent or any Lender hereunder, as
applicable.

“Reference Period” has the meaning specified in Section 1.04(a).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, representatives, members, successors,
assigns and controlling persons of such Person and of such Person’s Affiliates.

“Release” means a “release,” as such term is defined in CERCLA.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

21



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or , if the Commitment of each Lender to
make Loans has been terminated pursuant to Section 2.07 or Section 8.02, Lenders
holding in the aggregate more than 50% of the Total Outstandings; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller or the
treasurer of the Borrower, or any other officer having substantially the same
authority and responsibility and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the Borrower so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent.

“Restricted” means, when referring to cash, Cash Equivalents or marketable
securities of the Borrower, that such cash, Cash Equivalents or marketable
securities are listed (or are otherwise required to be listed) as “restricted”
on the consolidated balance sheet of the Borrower.

“S&P” means S&P Global Ratings and any successor thereto.

“Sale-Leaseback Transaction” means any arrangement providing for the leasing by
the Borrower, directly or indirectly, of any real or tangible personal property,
as part of the same transaction or series of related transactions, which such
property has been or is to be sold or transferred by the Borrower to an
unrelated third-party in contemplation of such leasing (other than any such
arrangement having a term, including renewals, not exceeding three years).

“Sanction(s)” means any economic or financial sanction administered or enforced
by (a) the United States government (including those administered by OFAC) or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury, including, without limitation (i) the U.S. International Emergency
Economic Powers Act; (ii) the U.S. Trading with the Enemy Act; (iii) the U.S.
United Nations Participation Act; (iv) the U.S. Syria Accountability and
Lebanese Sovereignty Act; (v) the U.S. Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010; and (vi) the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012.

“Securities Act” means the Securities Act of 1933, as amended.

“SPC” has the meaning specified in Section 10.06(g).

“Specified Representations” means the representations and warranties set forth
in Section 5.01(a), Sections 5.01(b) and 5.02(a) (as such representations and
warranties set forth in Sections

 

22



--------------------------------------------------------------------------------

5.01(b) and 5.02(a) relate to the entering into and performance of the Loan
Documents), Section 5.02(b)(i) (limited to the execution and delivery of the
Loan Documents by the Borrower and performance by the Borrower under the Loan
Documents and the incurrence of indebtedness thereunder), Section 5.03(b),
Section 5.04, Section 5.13, Section 5.16, Section 5.17 and Section 5.18.

“Stock Purchase Agreement” has the meaning specified in the recitals hereto.

“Stock Purchase Agreement Representations” means the representations and
warranties made by or on behalf of the Companies in the Stock Purchase Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower (or any of its Affiliates) has the right to terminate its (or such
Affiliates’) obligations under the Stock Purchase Agreement after giving effect
to the cure period set forth in Section 10.01(a)(iv) of the Stock Purchase
Agreement or the right to elect not to consummate the Acquisition as a result of
a breach of such representations in the Stock Purchase Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power to
elect a majority of the board of directors or other governing body of such
entity (irrespective of whether at the time securities or interests of any other
class or classes of such entity shall or might have voting power upon the
occurrence of any contingency) is at the time, directly or indirectly,
beneficially owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person. Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means January 22, 2018 (or, to the extent the End Date (as
defined in the Stock Purchase Agreement as in effect on July 18, 2017) is
extended pursuant to the second proviso of Section 10.01(a)(ii) of the Stock
Purchase Agreement, April 20, 2018) (or such earlier date on which the Stock
Purchase Agreement is terminated in accordance with its terms).

“Three Year Tranche” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Three Year Tranche Commitments at such time and
(b) thereafter, the aggregate principal amount of the Three Year Tranche Loans
of all Three Year Tranche Lenders outstanding at such time.

“Three Year Tranche Borrowing” means a borrowing consisting of simultaneous
Three Year Tranche Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Three Year Tranche
Lenders pursuant to Section 2.01(a).

“Three Year Tranche Commitment” means, as to each Three Year Tranche Lender, its
obligation to make Three Year Tranche Loans to the Borrower pursuant to
Section 2.01(a) in an

 

23



--------------------------------------------------------------------------------

aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Three Year Tranche Lender’s name on Schedule 2.01 under
the caption “Three Year Tranche Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Three Year Tranche Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Three Year Tranche Lender” means (a) at any time on or prior to the Closing
Date, any Lender that has a Three Year Tranche Commitment at such time and
(b) at any time after the Closing Date, any Lender that holds Three Year Tranche
Loans at such time.

“Three Year Tranche Loan” has the meaning specified in Section 2.01(a).

“Three Year Tranche Note” means a promissory note made by the Borrower in favor
of a Three Year Tranche Lender evidencing Three Year Tranche Loans made by such
Three Year Tranche Lender, substantially in the form of Exhibit C-1.

“Ticking Fee” has the meaning specified in Section 2.10(a).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Tranche” means the Three Year Tranche or the Five Year Tranche, as the context
may require.

“Transactions” means, collectively, (a) the consummation of the Acquisition and
the other transactions contemplated by the Acquisition Documents, (b) the
execution and delivery of the Loan Documents and performance by the Borrower of
the Loan Documents and the funding of the Loans on the Closing Date and the
consummation of the other transactions contemplated by this Agreement and the
other Loan Documents, (c) the consummation of any other transactions
contemplated by any of the foregoing, and (d) the payment of fees, costs and
expenses in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Undisclosed Administration” means, in relation to a Lender or any person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a Governmental Authority, supervisory
authority or regulator under or based on the law in the country where such
Lender or controlling person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be disclosed and such
appointment has not been disclosed; provided that in any such case, such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“United States” and “U.S.” each means the United States of America.

 

24



--------------------------------------------------------------------------------

“Unrestricted” means, when referring to cash, Cash Equivalents or marketable
securities of the Borrower, that such cash, Cash Equivalents or marketable
securities are not Restricted.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means a certificate in substantially the form
of Exhibit F-1, Exhibit F-2, Exhibit F-3 or Exhibit F-4, as applicable.

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement (including this Agreement
and the other Loan Documents), instrument or other document (including any
Organic Document) herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (ii)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (v) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (vi) all references to
“knowledge” or “awareness” of any of the Borrower or any Subsidiary thereof
means the knowledge of an Authorized Officer of the Borrower or such Subsidiary,
and (vii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

25



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a manner consistent with that used in preparing the financial
statements referred to in Section 6.01, except as otherwise specifically
prescribed herein.

1.04 Pro forma Calculations.

(a) For the purposes of calculating Consolidated EBITDA, EBIT and Consolidated
Net Tangible Assets for any period of four consecutive Fiscal Quarters (each, a
“Reference Period”), if at any time during such Reference Period the Borrower or
any Subsidiary of the Borrower shall have made any disposition, acquisition,
merger, consolidation or investment, Consolidated EBITDA, EBIT and Consolidated
Net Tangible Assets for such Reference Period shall be calculated after giving
pro forma effect thereto (in the manner described in this Section 1.04).

(b) All pro forma computations required to be made hereunder giving effect to
any disposition, acquisition, merger consolidation or investment shall be
calculated after giving pro forma effect thereto (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive Fiscal Quarters ending with the most recent fiscal quarter of the
Borrower for which financial statements are internally available, and, to the
extent applicable, the historical earnings and cash flows associated with the
assets acquired or disposed of, any related incurrence or reduction of
Indebtedness and, in the case of any acquisition, merger, consolidation or
investment without duplication, any related cost savings, operating expense
reductions and synergies when realized and subject to reasonable detail which
(i) are calculated on a basis that is consistent with Article 11 of Regulation
S-X under the Securities Act or (ii) are implemented and that are factually
supportable and quantifiable and expected to have a continuing impact, as if, in
the case of each of clauses (i) and (ii), all such cost savings, operating
expense reductions and synergies had been effected as of the beginning of such
period (and for the avoidance of doubt, such cost savings, operating expense
reductions and synergies shall be net of any recurring incremental expenses
incurred or to be incurred during such period in order to achieve such cost
savings, operating expense reductions and synergies); provided that in no event
shall the Borrower be required to give pro forma effect to (x) the acquisition
of Enrico Giotti SpA, or (y) any transaction for which pro forma financial
information is not required by Regulation S-X of the Securities Act.

(c) For the purposes of giving pro forma effect to the Acquisition of the
Companies, Consolidated EBITDA for the Companies shall be for the most recently
completed four fiscal quarters of the Companies prior to the Closing Date for
which financial statements are internally available, and Consolidated EBITDA for
the Borrower shall be for the most recently ended Reference Period prior to the
Closing Date for the Borrower.

 

26



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 1.04, any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no pro forma effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

(e) Except as otherwise specifically provided herein, all computations of
Consolidated EBITDA, EBIT and Consolidated Net Tangible Assets and the financial
ratios and other financial calculations (and all definitions (including
accounting terms) used in determining any of the foregoing) and all computations
and all definitions (including accounting terms) used in determining compliance
with Sections 7.05 and 7.06 (if applicable) shall be calculated, in each case,
with respect to the Borrower and the Subsidiaries on a consolidated basis.

1.05 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE CREDITS

2.01 Loans. (a) The Three Year Tranche Borrowing. Subject to the terms and
conditions set forth herein, each Three Year Tranche Lender severally agrees to
make loans (each such loan, a “Three Year Tranche Loan”) to the Borrower in
Dollars on the Closing Date in an aggregate principal amount not to exceed the
amount of such Three Year Tranche Lender’s Three Year Tranche Commitment. The
Three Year Tranche Borrowing shall consist of Three Year Tranche Loans made
simultaneously by the Three Year Tranche Lenders in accordance with their
respective Applicable Percentage of the Three Year Tranche. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Three
Year Tranche Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(b) The Five Year Tranche Borrowing. Subject to the terms and conditions set
forth herein, each Five Year Tranche Lender severally agrees to make loans (each
such loan, a “Five Year Tranche Loan”) to the Borrower in Dollars on the Closing
Date in an aggregate principal amount not to exceed the amount of such Five Year
Tranche Lender’s Five Year Tranche Commitment. The Five Year Tranche Borrowing
shall consist of Five Year Tranche Loans made simultaneously by the Five Year
Tranche Lenders in accordance with their respective Applicable Percentage of the
Five Year Tranche. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed. Five Year Tranche Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

27



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice;
provided, further, that notwithstanding the foregoing and subject to
Section 3.05, such notice may be conditioned upon the occurrence of the
consummation of the Acquisition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of Borrowing) if such condition is not satisfied (it being understood and
agreed that, in the event that such notice shall not have been revoked, this
proviso shall be exclusively for the benefit of the Administrative Agent and the
Lenders and shall not, with respect to any other Person other than the
Administrative Agent and the Lenders, limit, restrict or prejudice any rights or
remedies of the Lenders or the Administrative Agent). Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days (or, in the case of any Eurodollar Borrowing to be made on the
Closing Date, two Business Days) prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Three Year Tranche Borrowing, a Five Year Tranche
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued; provided that
the principal amount of Loans to be borrowed, converted or continued shall be in
a minimum aggregate principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not

 

28



--------------------------------------------------------------------------------

later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default without the consent of the Required
Lenders, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect in respect of Eurodollar Rate
Loans.

2.03 Reserved.

2.04 Reserved.

2.05 Reserved.

2.06 Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (a) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (ii) on the date of
prepayment of Base Rate Loans; and (b) any prepayment shall be in a principal
amount of no less than $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Tranche). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, subject to Section 3.05, such notice may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by such Borrower (by notice to the
Administrative

 

29



--------------------------------------------------------------------------------

Agent on or prior to the specified date of prepayment) if such condition is not
satisfied and, in the case of such revocation, such Borrower shall not be
required to make such prepayment and such prepayment amount shall cease to be
due and payable. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment shall be applied to
Three Year Tranche Loans and/or Five Year Tranche Loans as the Borrower shall
direct. Each prepayment of any Five Year Tranche Loans shall be applied to
reduce the subsequent scheduled repayments of the Five Year Tranche Loans to be
made pursuant to Section 2.08(b) in the manner directed by the Borrower or, in
the absence of such direction, in direct order of maturity.

2.07 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Commitments of any Tranche, or from time to time permanently reduce the
Commitments of any Tranche; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. one Business Day prior to
the date of such termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $5,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments. The Administrative Agent will promptly notify the Appropriate
Lenders of any such notice of termination or reduction of the Aggregate
Commitments and each Lender’s Applicable Percentage of such Commitment
termination or reduction.

(b) Unless previously terminated, the Commitment of each Lender shall
automatically terminate in full on the earlier of (i) 5:00 p.m., New York City
time on the Termination Date, and (ii) 11:59 p.m., New York City time on the
Closing Date (after giving effect to the Borrowings on such date).

(c) Any reduction of the Commitments of any Tranche shall be applied to the
Commitment of each Appropriate Lender ratably (based on such Lender’s Applicable
Percentage in respect of the relevant Tranche). All fees accrued until the
effective date of any termination of any portion of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.08 Repayment of Loans; Amortization.

(a) Three Year Tranche. The Borrower shall repay to the Three Year Tranche
Lenders on the Maturity Date for the Three Year Tranche the aggregate principal
amount of Three Year Tranche Loans outstanding on such date.

(b) Five Year Tranche. The Borrower shall repay to the Five Year Tranche
Lenders, the aggregate principal amount of all Five Year Tranche Loans
outstanding on the last Business Day of each February, May, August and November
(commencing on the first such date to occur more than three months after the
Closing Date) in an amount equal to 2.5% of the aggregate principal amount of
the Five Year Tranche Loans made on the Closing Date (which amounts shall be
reduced as a result of the application of prepayments in accordance with the

 

30



--------------------------------------------------------------------------------

order of priority set forth in Section 2.06); provided, however, that the final
principal repayment installment of the Five Year Tranche Loans shall be repaid
on the Maturity Date for the Five Year Tranche and in any event shall be in an
amount equal to the aggregate principal amount of all Five Year Tranche Loans
outstanding on such date.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for such Tranche; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Tranche.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees.

(a) Ticking Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender, a ticking fee (the “Ticking Fee”) that will accrue at a
per annum rate equal to 0.125% of the aggregate amount of the unfunded
Commitments (as determined on a daily basis) during the period from and
including the Effective Date to but excluding the Closing Date or earlier
termination in full or expiration in full of such Commitments. Such Ticking Fee
shall be payable to the Administrative Agent on the earlier of (i) the
termination in full or expiration in full of the Commitments and (ii) the
Closing Date.

(b) Other Fees. The Borrower shall pay to Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Administrative Agent fees in the amounts and at the times
specified

 

31



--------------------------------------------------------------------------------

in the Fee Letter, which fees shall be for the respective accounts of such
parties as specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, except to the extent
agreed in writing.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.12 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of, and without condition or deduction for, any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

32



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

33



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

34



--------------------------------------------------------------------------------

2.15 Reserved.

2.16 Reserved.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made when the conditions
set forth in Section 4.01 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

35



--------------------------------------------------------------------------------

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fees
payable under Section 2.10(b) for any period in which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fees
that otherwise would have been required to have been paid to such Defaulting
Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(ii)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws.

(ii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required, (B) the Borrower
or the Administrative Agent, to the extent required by such Laws, shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

36



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) The Borrower shall indemnify each Recipient and
shall make payment in respect thereof, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(c) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup

 

37



--------------------------------------------------------------------------------

withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation either (A) set
forth in Sections 3.01(e)(ii)(A), (ii)(B) and (iii) below or (B) required by
applicable law other than the Code or the taxing authorities of the jurisdiction
pursuant to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (II) executed copies of IRS Form W-8ECI;

 

  (III) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax
Compliance Certificate in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or

 

38



--------------------------------------------------------------------------------

  (IV) to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by executed copies of the underlying IRS
Forms W-8ECI, IRS Forms W-8BEN-E (or W-8BEN, as applicable) and IRS Forms
W-8IMY, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, an executed copy of IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or, if required, originals) of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent, as applicable, to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

39



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the Administrative Agent or such Lender be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Administrative Agent or such Lender, as
applicable, in a less favorable net after-Tax position than the Administrative
Agent or such Lender, as applicable, would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such

 

40



--------------------------------------------------------------------------------

Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to notify the
Administrative Agent and the Borrower in writing promptly upon becoming aware
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) (i) deposits in Dollars are not
being offered to banks in the interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period, or (b) the Eurodollar Base Rate for any requested Interest
Period does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon instruction from the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Each Lender agrees to notify the Administrative Agent in
writing promptly upon becoming aware that the circumstances giving rise to any
determination described in clause (a) or (b) above no longer exist.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate, other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

41



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay on demand to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs actually incurred or
reduction actually suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction actually suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable and customary detail the amount or amounts necessary to compensate
such Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section if it
shall not at the time be the general policy or practice of such Lender to demand
such compensation in similar circumstances under comparable provisions of other
credit agreements.

 

42



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the reemployment of funds obtained by
it to maintain such Loan. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Loan to
the Borrower through any Lending Office; provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loan in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

 

43



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Initial Effectiveness. The Lenders’ Commitments shall become effective
hereunder on and as of the first date (the “Effective Date”) on which each of
the following conditions is satisfied (or waived in writing in accordance with
Section 10.01):

(a) Loan Documents. This Agreement and any Notes (to the extent requested by any
Lender in accordance with Section 2.12) shall have been executed by the Borrower
and delivered to the Administrative Agent (or counsel to the Administrative
Agent), each of which may be delivered by facsimile or other electronic
transmission (including “pdf” and “tif”), followed promptly after the Effective
Date by originals, it being understood and agreed that the delivery of any
originals shall not be a condition precedent to the Effective Date;

(b) Closing Deliverables. The Administrative Agent (or counsel to the
Administrative Agent) shall have received a certificate of a Responsible
Officer, Secretary or Assistant Secretary of the Borrower, dated the Effective
Date and certifying:

(i) that attached thereto is a true, correct and complete copy of (A) the
certificate of incorporation of the Borrower as in effect on the Effective Date
certified as of a recent date by the Secretary of State (or similar, applicable
Governmental Authority) of its state of incorporation, and (B) the bylaws of the
Borrower as in effect on the Effective Date, in each case with a certification
that such Organic Document has not been modified, rescinded or amended and is in
full force and effect as of the Effective Date;

(ii) that attached thereto is a true, correct and complete copy of the
resolutions of the board of directors of the Borrower authorizing (A) the
execution, delivery and performance of the Loan Documents and any other document
delivered in connection therewith and the Transactions and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
and (B) an authorized Person or Persons to sign such Loan Documents and any
documents to be delivered by the Borrower pursuant thereto;

(iii) as to the incumbency and specimen signature of each of the officers of the
Borrower authorized to execute and deliver, as applicable, the Loan Documents
and all other documents contemplated thereby to be delivered by it hereunder
together with a certificate of another officer as to the incumbency and specimen
signature of the Responsible Officer, Secretary or Assistant Secretary executing
the certificate pursuant to this Section 4.01(b)(iii); and

(iv) that attached thereto is a true, correct and complete copy of a good
standing certificate for the Borrower from the Secretary of State (or similar,
applicable Governmental Authority) of its state of incorporation as of a recent
date.

 

44



--------------------------------------------------------------------------------

(c) Know Your Customer and Other Required Information. The Administrative Agent
shall have received, no later than three (3) Business Days prior to the
Effective Date, all documentation and other information about the Borrower that
is required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations including the PATRIOT Act to the
extent reasonably requested in writing by the Administrative Agent and the
Arrangers at least ten (10) Business Days prior to the Effective Date.

(d) Payment of Fees. The Arrangers and the Lenders shall have received (or shall
simultaneously receive) all fees and, to the extent invoiced at least three
Business Days prior to the Effective Date, expenses and other amounts required
to be paid on or prior to the Effective Date pursuant to the Commitment Letter
and the Fee Letter.

4.02 Closing Date. The obligations of each Lender to make Loans on the Closing
Date shall not become effective until the date on which each of the following
conditions is satisfied (or waived in writing in accordance with Section 10.01):

(a) Effective Date. The Effective Date shall have occurred or shall occur
substantially simultaneously with the Closing Date.

(b) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements of this Agreement.

(c) The Acquisition. The Acquisition shall be consummated simultaneously or
substantially simultaneously with the Borrowing on the Closing Date, in all
material respects in accordance with the terms of the Stock Purchase Agreement;
provided, however, that the Stock Purchase Agreement shall not have been amended
or modified, and no condition shall have been waived or consent granted, in any
respect that is material and adverse to the Arrangers or any of their Affiliates
who are Lenders without a prior written request for such amendment,
modification, consent or waiver delivered to counsel for the Arrangers and the
prior written consent of the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned); provided, that the Arrangers shall be deemed
to have consented to such written request for waiver, amendment, modification or
consent unless they shall object thereto within five (5) Business Days after
receipt by counsel for the Arrangers of such written request for such waiver,
amendment, modification or consent); provided, that any amendment or
modification to, or waiver or consent under, the definition of “Material Adverse
Effect” in the Stock Purchase Agreement shall be deemed to be materially adverse
to the Arrangers and any of their Affiliates who are Lenders; provided, further,
that changes in the purchase price shall not be deemed to be materially adverse
to the Arrangers or any of their Affiliates who are Lenders and shall not
require the consent of the Arrangers if such purchase price changes do not
exceed $420,000,000 in aggregate.

(d) [Reserved].

(e) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit B
executed by the Chief Financial Officer of the Borrower.

 

45



--------------------------------------------------------------------------------

(f) No Material Adverse Effect. Except as set forth in Section 3.09(b) of the
Sellers Disclosure Schedule (as defined in the Stock Purchase Agreement) (or any
other Section thereof applicable pursuant to the rules of construction set forth
in Section 11.02 of the Stock Purchase Agreement), since the date of the Stock
Purchase Agreement there has not been any event, occurrence, development or
state of circumstances or facts that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (as defined in
the Stock Purchase Agreement).

(g) Payment of Fees. The Arrangers and the Lenders shall have received (or shall
simultaneously receive) all fees and, to the extent invoiced at least three
Business Days prior to the Closing Date, expenses and other amounts required to
be paid pursuant to the Commitment Letter and the Fee Letter.

(h) Legal Opinions. The Arrangers shall have received customary legal opinions
of (i) DLA Piper LLP (US), Maryland counsel to the Borrower, and (ii) Cleary
Gottlieb Steen & Hamilton LLP, New York counsel to the Borrower, and, in each
case, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent;

(i) Representations and Warranties.

(i) The Stock Purchase Agreement Representations shall be true and correct in
all respects as of the Closing Date, but only to the extent that the Borrower
(or any of its Affiliates) has the right to terminate its (or such Affiliates’)
obligations under the Stock Purchase Agreement after giving effect to the cure
period set forth in Section 10.01(a)(iv) of the Stock Purchase Agreement or the
right to elect not to consummate the Acquisition as a result of a breach of such
Stock Purchase Agreement Representations; and

(ii) The Specified Representations shall be true and correct in all material
respects as of the Closing Date, except in the case of any Specified
Representation which expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date.

(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer or Vice President, General Counsel
and Secretary on behalf of the Borrower, dated as of the Closing Date,
certifying as to compliance with the conditions set forth in clauses (i) and
(ii) of Section 4.02(i) and Section 4.02(f).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Article IV, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date or Closing Date, as the case
may be, specifying its objection thereto (it being understood and agreed that
this paragraph shall be

 

46



--------------------------------------------------------------------------------

exclusively for the benefit of the Administrative Agent and shall not, with
respect to any other Person other than the Administrative Agent, limit, restrict
or prejudice any rights or remedies of the Lenders or the Administrative Agent).
For the avoidance of doubt, the availability of Commitments and funding on the
Closing Date shall be subject solely to the satisfaction or waiver of the
conditions specified in this Article IV by the Arrangers. The Administrative
Agent shall promptly notify in writing the Borrower and the Lenders of the
occurrence of the Effective Date and the Closing Date, and each such notice
shall be conclusive and binding.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
on the Closing Date that:

5.01 Organization, etc.

(a) The Borrower and each of its Principal Subsidiaries is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect,

(b) The Borrower and each of its Principal Subsidiaries has full power and
authority and holds all material requisite governmental licenses, permits and
other approvals to (i) enter into and perform its Obligations under this
Agreement, the Notes and each other Loan Document to which it is a party and
(ii) to own or hold under lease its property and to conduct its business
substantially as currently conducted by it except, with respect to this
clause (b), where the failure to have or hold such items would not reasonably be
expected to have a Material Adverse Effect.

5.02 Due Authorization, Non-Contravention, etc.

(a) The execution, delivery and performance by the Borrower of this Agreement,
the Notes and each other Loan Document executed or to be executed by it, are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action.

(b) The execution, delivery and performance by the Borrower of this Agreement,
the Notes and each other Loan Document executed or to be executed by it do not:

(i) contravene the Borrower’s Organic Documents;

(ii) contravene any contractual restriction, law or governmental regulation or
court decree or order, in each case binding on or affecting the Borrower and its
Subsidiaries; or

 

47



--------------------------------------------------------------------------------

(iii) result in, or require the creation or imposition of, any Lien on any of
the Borrower’s properties.

5.03 Government Approval Regulation, etc.

(a) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
for the due execution, delivery or performance by the Borrower of this
Agreement, the Notes or any other Loan Document executed or to be executed by
the Borrower. The Borrower may, however, be required to file this Agreement with
the Securities and Exchange Commission pursuant to applicable securities laws
and regulations.

(b) The Borrower is not required to register as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended from time to time.

5.04 Validity, etc. This Agreement constitutes, and the Notes and each other
Loan Document executed by the Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of the Borrower
enforceable in accordance with their respective terms, subject to the effect of
bankruptcy insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by general principles of
equity.

5.05 Financial Information. The consolidated balance sheets of the Borrower and
its Subsidiaries as at November 30, 2016, and the related consolidated
statements of earnings and cash flow of the Borrower and its Subsidiaries,
copies of which have been furnished to the Administrative Agent and each Lender,
have been prepared in accordance with GAAP consistently applied, and present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at the dates thereof and the results of their
operations for the periods then ended.

5.06 No Material Adverse Change. Since the date of the financial statements
described in Section 5.05 there has been no Material Adverse Change.

5.07 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Borrower, threatened litigation, action, proceeding, or labor
controversy affecting the Borrower or any of its Subsidiaries, or any of their
respective properties, businesses, assets or revenues, that, if determined
adversely, (a) would be reasonably expected to result in a Material Adverse
Effect or which purports to affect the legality, validity or enforceability of
this Agreement, the Notes or any other Loan Document, or (b) except (x) as
disclosed in Schedule 5.07 (“Litigation”) or (y) as specifically disclosed in
any Securities and Exchange Commission documents filed or furnished and publicly
available on or before the date hereof, would be reasonably expected to result
in a Material Adverse Effect.

5.08 Subsidiaries. After giving effect to the Transactions, the Borrower has no
Subsidiaries, except those Subsidiaries:

(i) which are identified in Schedule 5.08; or

 

48



--------------------------------------------------------------------------------

(ii) which are dormant or otherwise not material to the business of the Borrower
and its Subsidiaries taken as a whole; or

(iii) which are hereafter acquired or formed.

It is understood that Subsidiaries may merge, consolidate, liquidate and sell
assets as permitted pursuant to Section 7.04.

5.09 Ownership of Properties. The Borrower and each of its Principal
Subsidiaries has good and marketable title to all of its tangible properties and
assets, real and personal, of any nature whatsoever, free and clear of all
Liens, charges or claims except as permitted pursuant to Section 7.03 or Liens,
charges or claims that would not be reasonably expected to have a Material
Adverse Effect; and the Borrower has duly registered in the U.S. all trademarks
required for the conduct of its business in the U.S., other than those as to
which the lack of protection, or failure to register, would not be reasonably
expected to have a Material Adverse Effect.

5.10 Taxes. The Borrower and each of its Principal Subsidiaries has filed all
federal and all other material income tax returns and reports required by law to
have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

5.11 Pension Plans. No condition exists or event or transaction has occurred
with respect to any Pension Plan which would reasonably be expected to result in
the incurrence by the Borrower or any member of the Controlled Group of any
liability, fine or penalty which would reasonably be expected to have a Material
Adverse Effect.

5.12 Environmental Warranties. Except as set forth in Schedule 5.12
(“Environmental Matters”):

(a) all facilities and property (including underlying groundwater) owned or
leased by the Borrower or any of its Subsidiaries are owned or leased by the
Borrower and its Subsidiaries in compliance with all Environmental Laws, except
for such non-compliance which, singly or in the aggregate, would not be
reasonably expected to have a Material Adverse Effect;

(b) there have been no past unresolved, and there are no pending or threatened
(in writing)

(i) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or

(ii) complaints, written notices or inquiries to the Borrower or any of its
Subsidiaries regarding potential liability under any Environmental Law, which
violation or potential liability singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect;

 

49



--------------------------------------------------------------------------------

(c) to the Borrower’s knowledge, there have been no Releases of Hazardous
Materials at, on or under any property now or previously owned or leased by the
Borrower or any of its Subsidiaries that, singly or in the aggregate, have, or
would reasonably be expected to have a Material Adverse Effect;

(d) the Borrower and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters and necessary for their businesses, except for
such permits, approvals, licenses and other authorizations which, if not
obtained by the Borrower, or as to which the Borrower is not in compliance (in
each case singly or in the aggregate), would not reasonably be expected to have
a Material Adverse Effect;

(e) no property now or, to the Borrower’s knowledge, previously owned or leased
by the Borrower or any of its Subsidiaries is listed on (i) the CERCLIS or on
any similar state list of sites requiring investigation or clean-up or (ii) the
National Priorities List pursuant to CERCLA; other than properties as to which
any such listing would not reasonably be expected to have a Material Adverse
Effect;

(f) to the Borrower’s knowledge, there are no underground storage tanks, active
or abandoned, including petroleum storage tanks, on or under any property now or
previously owned or leased by the Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or would reasonably be expected to have, a
Material Adverse Effect;

(g) to the Borrower’s knowledge, neither the Borrower nor any Subsidiary of the
Borrower has directly transported or directly arranged for the transportation of
any Hazardous Material to any location which is listed or, with the knowledge of
the Borrower, proposed for listing, on the National Priorities List pursuant to
CERCLA or which is the subject of federal, state or local enforcement actions or
other investigations which will lead to claims against the Borrower or such
Subsidiary thereof for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA, which would reasonably be
expected to have a Material Adverse Effect; and

(h) to the Borrower’s knowledge, there are no polychlorinated biphenyls or
friable asbestos present at any property owned or leased by the Borrower or any
Subsidiary of the Borrower that, singly or in the aggregate, have, or would
reasonably be expected to have, a Material Adverse Effect.

5.13 Regulations U and X. No proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, FRB Regulation U or X. The
Borrower is not engaged, principally or as one of its material activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock, and not more than 25% of the consolidated assets of the Borrower
and its Subsidiaries consists of margin stock. Terms for which meanings are
provided in FRB Regulation U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.

 

50



--------------------------------------------------------------------------------

5.14 Accuracy of Information. All written information and written data (other
than any projected financial information or information of a general economic or
industry nature) furnished to the Administrative Agent or any Lender by or on
behalf of the Borrower in connection herewith (and, to the Borrower’s knowledge
as to the Companies or their operations or assets), as and when furnished and
taken as a whole with all other information made available (taken in combination
with the information contained in the Borrower’s filings with the Securities and
Exchange Commission) and after giving effect to all supplements and updates
provided thereto, does not contain any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein (taken as a whole) not materially misleading, in
light of the circumstances under which they were made; provided that, with
respect to projected financial information, the Borrower represents only that
such projections, when taken as a whole, were prepared or will be prepared in
good faith based upon assumptions believed to be reasonable at the time prepared
(it being understood that (i) such projections are as to future events and are
not to be viewed as facts, (ii) such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or any of its Subsidiaries and (iii) no assurances can be given that
any particular projections will be realized, and that actual results may differ
significantly from the projected results and such differences may be material
and (iv) the Borrower makes no representation that the projected financial
information will in fact be realized).

5.15 Compliance with Law; Absence of Default.

(a) The Borrower and its Principal Subsidiaries are in compliance with (i) all
Applicable Laws applicable to it or its property except where the noncompliance
with which would not reasonably be expected to have a Material Adverse Effect
and (ii) their respective Organic Documents.

(b) No event has occurred or has failed to occur which has not been remedied or
waived, the occurrence or non-occurrence of which constitutes (i) a Default or
(ii) a default by the Borrower or one of its Principal Subsidiaries under any
other indenture, agreement or other instrument, in each case that is material
and to which the Borrower or such Principal Subsidiary is a party or by which
the Borrower or such Subsidiary or any of their respective properties may be
bound, which would have a Material Adverse Effect.

5.16 Sanctions. No proceeds of any Loans will be used, directly or indirectly,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is a person or
entity with whom dealings are restricted or prohibited by, or are sanctionable
under Sanctions, or in any other manner that will result in a violation by any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise, of Sanctions.

5.17 Anti-Corruption Laws. No proceeds of any Loans will be used (a) in
violation by the Borrower or its Subsidiaries of the USA PATRIOT Act, the United
States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010 or
(b) in material violation of any other similar anti-corruption legislation in
other jurisdictions.

 

51



--------------------------------------------------------------------------------

5.18 Solvency. On the Closing Date, after giving effect to the consummation of
the Transactions:

(a) the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise;

(b) the present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liabilities on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

(c) the Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and

(d) the Borrower and its Subsidiaries, on a consolidated basis, will not have an
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.

For purposes of this Section 5.18, in computing the amount of the contingent
liabilities of the Borrower and its Subsidiaries as of the Closing Date, such
liabilities have been computed at the amount that, in light of all the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

5.19 ERISA. The Borrower is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing in accordance with Section 10.01:

6.01 Financial Information Reports, Notices, etc. Subject to the last paragraph
of Section 10.07, the Borrower will furnish, or will cause to be furnished, to
the Administrative Agent copies of the following financial statements, reports,
notices and information:

(a) as soon as available and in any event within 10 Business Days following the
required submission date of the Borrower’s Form 10-Q to the Securities Exchange
Commission at the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by an Authorized Officer
of

 

52



--------------------------------------------------------------------------------

the Borrower as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such Fiscal
Quarter, subject to normal year-end audit adjustments and the absence of certain
footnotes;

(b) as soon as available and in any event within 10 Business Days following the
required submission date of the Borrower’s Form 10-K after the end of each
Fiscal Year of the Borrower, a copy of the annual audit report for such Fiscal
Year for the Borrower and its Subsidiaries, including therein a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated statements of earnings and cash flow of the Borrower and
its Subsidiaries for such Fiscal Year, in each case certified (without any
Impermissible Qualification) by Ernst & Young, LLP or other independent public
accountants of recognized national standing, to the effect that the consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
Fiscal Year;

(c) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate executed by
the Treasurer or an Authorized Officer of the Borrower showing (in reasonable
detail and with appropriate calculations and computations in all respects
reasonably satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Sections 7.05 and 7.06 (if applicable) and
certifying as to whether any Default has occurred and, if a Default has
occurred, describing such Default and the steps, if any, being taken to cure it
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(d) as soon as possible and in any event within three Business Days upon any
officer or director of the Borrower becoming aware of the occurrence of any
Default, a statement of the Treasurer or the chief financial or any Authorized
Officer of the Borrower setting forth details of such Default and the actions
which the Borrower has taken or proposes to take with respect thereto;

(e) as soon as possible and in any event within ten Business Days after the
occurrence of any adverse development in any litigation or proceeding affecting
the Borrower or any of its Principal Subsidiaries, which, if adversely
determined, would result in a Material Adverse Effect, notice thereof;

(f) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to any of its security holders, and all reports and
registration statements (other than on Form S-8 or any successor form) which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

(g) such other non-confidential information with respect to the financial
condition or operations of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request;
provided that (i) in no event

 

53



--------------------------------------------------------------------------------

shall the Borrower be required to disclose any information if doing so would be
reasonably likely to result in a violation of Regulation FD and (ii) if in the
Borrower’s reasonably judgment, the disclosure of any requested information
would compromise any attorney-client privilege, privilege afforded to attorney
work product or similar privilege, the Borrower shall make available redacted
versions of requested documents or, if unable to do so consistent with the
preservation of such privilege, shall endeavor in good faith otherwise to
disclose information responsive to such request in a manner that will protect
such privilege.

Documents required to be delivered pursuant to this Section 6.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (i) the Borrower posts
such documents, or provides a link thereto on the Borrower website on the
Internet at http://www.mccormick.com (or such other website address as may be
updated from time to time and provided to the Administrative Agent in writing)
or (ii) such documents are posted on the Securities Exchange Commission’s
website at www.sec.gov. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”), which may (but shall not be obligated to) be made available by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.02 Compliance with Laws, etc. The Borrower will, and will cause each of its
Principal Subsidiaries to, comply in all respects with all Applicable Laws
(including, without limitation, ERISA), except where such non-compliance would
not reasonably be expected to have a Material Adverse Effect, such compliance to
include (without limitation):

(a) preserve, renew and maintain in full force and effect the (x) legal
existence of the Borrower and each of the Principal Subsidiaries and (y) to the
extent the concept is applicable in such jurisdiction, the good standing of the
Borrower, in each case under the Applicable Laws of the jurisdiction of such
Person’s organization and each jurisdiction where such Person’s conduct of
business requires qualification or good standing (except any Subsidiary may
merge, consolidate or liquidate as permitted pursuant to Section 7.04), and

 

54



--------------------------------------------------------------------------------

(b) the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property except to the
extent being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books.

6.03 Maintenance of Properties. The Borrower will, and will cause each of its
Principal Subsidiaries to, maintain, preserve, protect and keep its properties
that are material and used or useful in the conduct of its business in good
repair, working order and condition (with ordinary wear and tear and any
casualty or condemnation excepted), except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

6.04 Insurance. The Borrower will, and will cause each of its Principal
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to its properties material to the business of
the Borrower and its Principal Subsidiaries against such casualties and
contingencies and of such types and in such amounts as is customary in the case
of similar businesses and owning similar properties in the same general areas in
which the Borrower or such Principal Subsidiary operates, provided, that the
Borrower and its Subsidiaries may self-insure to the extent customary for
similarly situated corporations engaged in the same or similar business.

6.05 Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect in all material
respects all of its business affairs and material transactions and permit the
Administrative Agent and each Lender or any of their respective representatives,
at reasonable times and intervals and upon reasonable prior notice, to visit all
of its offices, to discuss its non-confidential financial matters with its
officers and independent public accountant and, upon the reasonable request of
the Administrative Agent or a Lender, to examine (and, at the expense of the
Lenders, photocopy extracts from) any of its non-confidential books or other
corporate records; provided that the Administrative Agent, any Lender or such
representatives (i) shall use commercially reasonable efforts to avoid
interruption of the normal business operations of the Borrower and its
Subsidiaries and (ii) unless an Event of Default shall have occurred and be
continuing, may exercise visitation and inspection rights under this
Section 6.05 no more than one time during any calendar year.

 

55



--------------------------------------------------------------------------------

6.06 Environmental Covenant. The Borrower will, and will cause each of its
Principal Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such non-compliance which, singly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, keep
all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, except where the failure to keep such permits, approvals,
certificates, licenses or other authorizations, or any non-compliance with the
provisions thereof would not reasonably be expected to have a Material Adverse
Effect, and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except for any non-compliance that would not reasonably be
expected to have a Material Adverse Effect; and

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written inquiries from any local, state or federal governmental agency,
claims, complaints or notices relating to the condition of its facilities and
properties or compliance with Environmental Laws which would reasonably be
expected to have a Material Adverse Effect, and shall make commercially
reasonable efforts to promptly cure and have dismissed with prejudice or contest
in good faith any actions and proceedings relating to material compliance with
Environmental Laws the result of which, if not contested by the Borrower, would
reasonably be expected to have a Material Adverse Effect.

6.07 Use of Proceeds. The Borrower shall use the proceeds of the Borrowings to
finance the Transactions.

6.08 Licenses and Franchises, Etc. The Borrower shall take all reasonable action
to maintain all rights, permits, licenses and franchises material in the conduct
of its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.09 Anti-Corruption Laws. The Borrower will, and will cause each of its
Subsidiaries to, conduct its businesses (a) in compliance with the USA PATRIOT
Act, the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery
Act 2010 and (b) in compliance in all material respects with other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

ARTICLE VII

NEGATIVE AND FINANCIAL COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing in accordance with Section 10.01:

7.01 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into, or cause, suffer or permit to exist any
material arrangement or contract with any of its other Affiliates (other than
other Subsidiaries) in excess of $25,000,000, unless such arrangement or
contract is fair and equitable to the Borrower or such Subsidiary based upon the
good faith judgment of the Borrower’s Board of Directors, a committee thereof,
or the Borrower’s Management Committee (or a member of the Management
Committee).

 

56



--------------------------------------------------------------------------------

7.02 Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist or otherwise become or
be liable in respect of any Indebtedness, except:

(a) Indebtedness outstanding on the Effective Date and set forth on
Schedule 7.02 and any renewals, extensions or refinancings thereof; provided
that the amount of such Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with any renewal, extension or refinancing
thereof and by an amount equal to any existing commitments unutilized
thereunder;

(b) intercompany loans owed by any Subsidiary to the Borrower or to any other
Subsidiary (which shall include, without limitation, liabilities arising from
cash management obligations, tax and accounting operations); provided that such
Indebtedness shall not have been transferred or assigned to any Person other
than the Borrower or any Subsidiary; and

(c) other Indebtedness, if, after giving effect to the incurrence of any such
Indebtedness, the aggregate outstanding amount of Indebtedness of all
Subsidiaries would not exceed 25% of Consolidated Net Tangible Assets.

7.03 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
revenues or assets, whether now owned or hereafter acquired, except:

(a) Liens securing payment of Indebtedness permitted under Section 7.02;

(b) Liens granted prior to the Effective Date which are identified in
Schedule 7.03 (“Permitted Liens”);

(c) any Lien existing on (i) the assets of any Person at the time it becomes a
Subsidiary or (ii) any assets acquired by the Borrower or any Subsidiary after
the Effective Date existing at the time of the acquisition thereof (in each
case, such Lien not created, assumed or incurred in contemplation of such
event);

(d) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

(e) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue by more than 30
days or being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;

(f) Liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or

 

57



--------------------------------------------------------------------------------

benefits, or to secure performance of tenders, statutory obligations, leases and
contracts (other than for borrowed money) entered into in the ordinary course of
business or to secure obligations on surety or appeal bonds;

(g) judgment Liens in existence less than 30 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies;

(h) other Liens incidental to the conduct of the Borrower’s or any of its
Subsidiaries’ businesses (including without limitation, Liens on goods securing
trade letters of credit issued in respect of the importation of goods in the
ordinary course of business, or the ownership of any of the Borrower’s or any
Subsidiary’s property and assets which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not in
the aggregate materially detract from the value of the Borrower’s or any of its
Subsidiaries’ property or assets or materially impair the use thereof in the
operation of Borrower’s or any of its Subsidiaries’ businesses);

(i) Liens arising from licenses, sublicenses or similar grants of intellectual
property made in the ordinary course of business;

(j) Liens in favor of the Borrower on assets of its Subsidiaries, and Liens in
favor of Subsidiaries of the Borrower on assets of the Borrower;

(k) Liens securing industrial development or pollution control bonds so long as
such Liens attach solely to the property acquired, constructed or improved with
the proceeds of such bonds; and

(l) any Lien not otherwise permitted by this Section 7.03 securing Indebtedness,
provided that, immediately after giving effect thereto (and to the incurrence of
such Indebtedness secured thereby), the sum of (without duplication and
excluding any Indebtedness payable to the Borrower or a Subsidiary) (i) the
aggregate outstanding amount of Indebtedness of the Borrower and its
Subsidiaries secured by all Liens described in clauses (b), (c) and (k) of this
Section 7.03 (excluding any such Liens described in clauses (d) through (j) of
this Section 7.03) and (ii) the Attributable Value of all Sale-Leaseback
Transactions entered into by the Borrower and its Subsidiaries in the aggregate
does not exceed 15% of Consolidated Net Tangible Assets.

7.04 Fundamental Changes and Asset Dispositions.

(a) The Borrower will not, nor will it permit any of its Subsidiaries, whether
in a single transaction or in a series of related transactions to (i) liquidate
or dissolve or (ii) enter into any consolidation or merger with any other
Person, unless in the case of this clause (ii), (x) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving entity,
(y) in the case of a merger or consolidation involving a Subsidiary, the
surviving entity thereof is a Subsidiary and (z) no Default would exist.

 

58



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any of its Subsidiaries, whether
in a single transaction or in a series or related transactions, dispose of all
or substantially all of the assets of the Borrower and its Subsidiaries, taken
as a whole; provided that the Borrower and its Subsidiaries may dispose of
assets or Equity Interests to a wholly owned Subsidiary or the Borrower.

7.05 EBIT to Interest Expense Ratio. The Borrower will not permit the ratio of
EBIT to Interest Expense to be less than 2.50:1.00 on the last day of each
Fiscal Quarter, commencing with the last day of the first full Fiscal Quarter
ended after the Closing Date.

7.06 Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio for each Fiscal Quarter ending on any of the dates set forth
below to exceed the ratio set forth below opposite such period on the last day
of such Fiscal Quarter:

 

Fiscal Quarter Ending

   Consolidated
Leverage Ratio  

November 30, 2017, February 28, 2018, May 31, 2018 and August 31, 2018

     6.00:1.00  

November 30, 2018, February 28, 2019, May 31, 2019 and August 31, 2019

     5.25:1.00  

November 30, 2019, February 29, 2020, May 31, 2020 and August 31, 2020

     4.50:1.00  

November 30, 2020, February 28, 2021, May 31, 2021 and August 31, 2021

     3.75:1.00  

November 30, 2021 and each fiscal quarter thereafter

     3.50:1.00  

; provided that this Section 7.06 shall cease to apply as of the first day the
Borrower’s Debt Rating is not lower than A- (as rated by S&P) and not lower than
A3 (as rated by Moody’s) (and for the avoidance of doubt, this Section 7.06
shall not apply to the Fiscal Quarter ending on or after such day).

7.07 Sanctions. The Borrower will not, directly or indirectly, use the proceeds
of any Borrowing, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is a person or
entity with whom dealings are restricted or prohibited by, or are sanctionable
under Sanctions, or in any other manner that will result in a violation by any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise, of Sanctions.

7.08 Anti-Corruption Laws. The Borrower will not, directly or indirectly, use
the proceeds of any Borrowing (a) in violation of the USA PATRIOT Act, the
United States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010,
or (b) in material violation of any other similar anti-corruption legislation in
other jurisdictions.

 

59



--------------------------------------------------------------------------------

7.09 Change in Nature of Business. The Borrower, the Subsidiaries and the
Companies, taken as a whole, will not engage in any material line of business if
as a result thereof the business conducted by the Borrower, the Subsidiaries and
the Companies, taken as a whole, would be substantially different from the
business conducted by the Borrower, the Subsidiaries and the Companies, taken as
a whole, on the Closing Date; provided, that any business incidental, reasonably
related or ancillary to the business conducted by the Borrower, the Subsidiaries
and the Companies, taken as a whole, on the Closing Date or reasonable
extensions thereof shall be permitted hereunder (it being agreed for the
avoidance of doubt that any additional lines of business conducted by the
Borrower, the Subsidiaries and the Companies as a result of the consummation of
the Acquisition are permitted by this Section).

ARTICLE VIII

EVENTS OF DEFAULT

8.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment of Obligations. The Borrower shall default in the payment when
due of any principal of any Loan, or the Borrower shall default (and such
default shall continue unremedied for a period of three Business Days) in the
payment when due of any interest on any Loan, or the Borrower shall default (and
such default shall continue unremedied for a period of five Business Days) any
fee described in Section 2.10 or of any other Obligation, including, without
limitation, any of the fees described in the Fee Letter.

(b) Breach of Warranty. Any representation or warranty of the Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of the Borrower to the Administrative
Agent, any Arranger or any Lender for the purposes of or in connection with this
Agreement or any such other Loan Document (including any certificates delivered
pursuant to Article IV) is or shall be incorrect when made in any material
respect.

(c) Non-Performance of Certain Covenants and Obligations. The Borrower shall
default in the due performance and observance of any of its obligations under
clause (d) of Section 6.01, clause (a) of Section 6.02 (with respect to the
maintenance and preservation of the Borrower’s corporate existence), under
Section 6.06 or Section 6.09, or the Borrower shall default in the due
performance and observance of its obligations under Article VII, and such
default (if capable of being remedied within such period) shall not be remedied
within five Business Days after any officer of the Borrower obtains actual
knowledge thereof.

(d) Non-Performance of Other Covenants and Obligations. The Borrower shall
default in the due performance and observance of any other agreement contained
herein or in any other Loan Document, and such default shall continue unremedied
for a period of 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender.

(e) Default on Other Indebtedness. A default shall occur in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Indebtedness (other than Indebtedness described in Section 8.01(a)) of
the Borrower or any of its

 

60



--------------------------------------------------------------------------------

Subsidiaries having a principal amount, individually or in the aggregate, in
excess of $100,000,000, or a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness
(whether or not waived) if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default (whether or not waived) shall
continue unremedied for any applicable period of time sufficient to permit the
holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity.

(f) Judgments. Any unpaid judgment or order for the payment of money in excess
of $100,000,000 (net of amounts covered by insurance as to which a financially
responsible insurance company has confirmed coverage to an extent reasonably
satisfactory to the Administrative Agent) shall be rendered against the Borrower
or any of its Subsidiaries and either

(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or

(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

(g) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan:

(i) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person that would be reasonably likely to result in the
termination of a Pension Plan if, as a result of such termination, the Borrower
or any such member would reasonably be required to make a contribution to such
Pension Plan, or would reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $25,000,000; or

(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA which is not cured within
20 days from the date such contribution was due,

and in each case in clauses (i) and (ii) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect.

(h) Control of the Borrower. Any Change in Control shall occur.

(i) Bankruptcy, Insolvency, etc. The Borrower or any of its Principal
Subsidiaries shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
to pay, debts as they become due;

 

61



--------------------------------------------------------------------------------

(ii) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of such
Subsidiaries or a substantial part of any property of any thereof, or make a
general assignment for the benefit of creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or any of such Subsidiaries or for a substantial part
of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 60 days, provided that the
Borrower and each such Subsidiary hereby expressly authorizes the Administrative
Agent and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents;

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower and each such
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents; or

(v) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

 

62



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable and documented fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

THE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, provided, that with respect to
a German Lender, such authorization is limited to the extent not prohibited by
applicable law and provided, further, that each German Lender, to the extent not
prohibited by applicable law, hereby waives Section 181 second alternative of
the German Civil Code. The provisions of this Article IX (other than
Section 9.06) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

63



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

 

64



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition under Article
IV that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the Effective Date or the Closing Date, as
the case may be. For the avoidance of doubt, the availability of Commitments and
funding on the Closing Date shall be subject solely to the satisfaction or
waiver of the conditions specified in Article IV by the Arrangers. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

65



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

66



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Arrangers listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

67



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent (such
acknowledgement not to be unreasonably withheld, conditioned or delayed), and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, (x) such amendment
does not adversely affect the rights of any Lender or (y) the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date such notice was received by the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; provided,
further, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Article IV without the written consent of
each Arranger;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to subsection (y) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii)

 

68



--------------------------------------------------------------------------------

Section 10.06(g) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(iii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. Any amendment, waiver or consent effected in accordance with
this Section 10.01 shall be binding upon each Person that is at the time thereof
a Lender and each Person that subsequently becomes a Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by

 

69



--------------------------------------------------------------------------------

the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify

 

70



--------------------------------------------------------------------------------

the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, costs, expenses and liabilities have resulted
from the gross negligence, bad faith or willful misconduct of such Person. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf

 

71



--------------------------------------------------------------------------------

during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable, documented
and invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable, documented and invoiced fees, charges and
disbursements of counsel for the Indemnitees (as defined below) limited, to
Shearman & Sterling LLP and one local counsel in each relevant material
jurisdiction (which may include special counsel acting in multiple
jurisdictions) and, in the case of any actual or perceived conflict of interest,
one additional external counsel for the affected Indemnitees), in connection
with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated) and (ii) all reasonable, documented and invoiced
out-of-pocket expenses incurred by the Administrative Agent or any Lender, and
shall pay all reasonable, documented and invoiced fees of counsel for the
Indemnitees (limited to one external counsel to the Indemnitees, one local
counsel in each relevant material jurisdiction (which may include special
counsel acting in multiple jurisdictions) and, in the case of any actual or
perceived conflict of interest, one additional external counsel for the affected
Indemnitees), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement, the other Loan Documents and the
Transactions, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such documented and invoiced
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable, documented and invoiced
out-of-pocket expenses (including the reasonable, documented and invoiced fees,
charges and disbursements of any counsel for any Indemnitee), joint or several,
and shall indemnify and hold harmless each Indemnitee from all reasonable,
documented and invoiced fees and disbursements incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
Transactions or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or the use or proposed use of the proceeds

 

72



--------------------------------------------------------------------------------

therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claims related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, the Companies or any of the Borrower’s or the Companies’ respective
Affiliates or equity holders); provided, however, that legal expenses shall be
limited to the reasonable and documented out-of-pocket legal expenses of one
external counsel for all Indemnitees taken as a whole, and, if necessary, of a
single local counsel in each relevant material jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole and, in the case of an actual or perceived
conflict of interest, one additional external counsel in each relevant material
jurisdiction) and other reasonable and documented out-of-pocket expenses
incurred by such Indemnitees in connection with investigating or defending any
of the foregoing; provided, further, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses to the extent they are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (w) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of such Indemnitee’s controlled Affiliates or any of its or
their respective officers, directors, members, controlling persons, employees,
agents, advisors or other representative of any of the foregoing, (x) any
settlement, compromise or consent to the entry of any judgment in any action or
proceeding entered into without the prior written consent of the Borrower (not
to be unreasonably withheld or delayed), (y) disputes between and among
Indemnitees to the extent such disputes do not arise from any act or omission of
the Borrower or any of the Borrower’s Affiliates (other than claims against an
Indemnitee acting in its capacity as an agent or arranger or similar role
hereunder) or (z) a material breach of the obligations of such Indemnitee or any
of such Indemnitee’s controlled Affiliates under this Agreement or any of the
other Loan Documents.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Outstandings at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

 

73



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, etc. To the fullest extent permitted by
applicable law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this sentence shall limit the Borrower’s indemnification obligations (whether
in this Section 10.04 or otherwise) to the extent such indirect, special,
punitive or consequential damages are included in a claim for which an
Indemnitee is entitled to indemnification hereunder. No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and non-appealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative

 

74



--------------------------------------------------------------------------------

Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Tranche) any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under a Tranche and the Loans at the time owing to it (in
each case with respect to a Tranche) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

75



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to such assignment unless the Borrower shall object
thereto within fifteen (15) Business Days after receipt by the Borrower of a
written request for consent to such assignment; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided, however, that any assignment by Credit Suisse shall
require a notice to, but no consent from, the Administrative Agent.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.

(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) any Disqualified Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata

 

76



--------------------------------------------------------------------------------

share of all Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and, to the extent required by
Section 5f.103-1(c) of the United States Treasury Regulations, stated interest
on) the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrower and any Lender at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the

 

77



--------------------------------------------------------------------------------

Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

78



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the Lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with
payment of a processing fee in the amount of $3,500, (which processing fee may
be waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information, except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of

 

79



--------------------------------------------------------------------------------

Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that, to the
extent not prohibited by applicable law, the disclosing party shall use its
commercially reasonable efforts to inform the Borrower promptly thereof prior to
disclosure pursuant to this subsection, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee or Participant in, or any prospective assignee or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any
swap, derivative transaction or credit insurance transaction, in each case
relating to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower
which source was not known to the recipient to be bound to keep such information
confidential. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, and similar service providers to the lending industry (so long
as such information given to such market data collectors or similar service
providers is limited to information as is customarily provided for such
reporting purposes), and subject to customary confidentiality or non-disclosure
agreements, service providers to the Agent Parties and the Lenders in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments.

Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such

 

80



--------------------------------------------------------------------------------

Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such obligations; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or is Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied

 

81



--------------------------------------------------------------------------------

upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

10.12 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

 

82



--------------------------------------------------------------------------------

(f) the consent of the Administrative Agent shall be required for such
assignment (such consent not to be unreasonably withheld, conditioned or
delayed).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT

 

83



--------------------------------------------------------------------------------

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the

 

84



--------------------------------------------------------------------------------

Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

10.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) (the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

85



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.20 ERISA Lender Representation. Each Lender as of the Effective Date
represents and warrants as of the Effective Date to the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower, that such Lender is not and will not be
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code; (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (4) a
“governmental plan” within the meaning of ERISA.

[Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

McCORMICK & COMPANY, INCORPORATED By:  

/s/ Robert P. Conrad

Name: Robert P. Conrad Title: Vice President and Treasurer

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

Name: Bridgett J. Manduk Mowry Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ Nicholas Cheng

Name: Nicholas Cheng

Title: Director

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Vipul Dhadda

Name: Vipul Dhadda Title: Authorized Signatory By:  

/s/ Tino Schaufelberger

Name: Tino Schaufelberger Title: Authorized Signatory

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:

 

/s/ Sheryl Squires Kerley

Name: Sheryl Squires Kerley

Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Joseph Gricco

Name: Joseph Gricco

Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:

 

/s/ Ade Adedeji

Name: Ade Adedeji

Title: Vice President

By:

 

/s/ Karim Remtoula

Name: Karim Remtoula

Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark Irey

Name: Mark Irey Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:  

/s/ Paul V. Phelan

Name: Paul V. Phelan Title: Authorized Signer

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA

as a Lender

By:  

/s/ Srbui Seferian

Name: Srbui Seferian, CFA Title: Director

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

as a Lender

 

By:  

/s/ Peter Martin

Name: Peter Martin

Title: Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

ING Bank, a Branch of ING-DiBa AG,

as a Lender

 

By:  

/s/ Alexander Metz

Name: Alexander Metz

Title: MD

 

By:

 

/s/ Klaus Berthold

Name: Klaus Berthold

Title: Director

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company,

as a Lender

By:

 

/s/ Laurel Magruder

Name: Laurel Magruder

Title: Administrative Vice President

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:

 

/s/ Tracy Rahn

Name: Tracy Rahn

Title: Authorized Signatory

 

[Signature Page to the McCormick & Company, Incorporated Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Three Year Tranche
Commitment      Five Year Tranche
Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 267,500,000      $ 267,500,000        35.6666667 % 

Credit Suisse AG, Cayman Islands Branch

   $ 87,500,000      $ 87,500,000        11.6666667 % 

SunTrust Bank

   $ 82,500,000      $ 82,500,000        11.0000000 % 

Wells Fargo Bank, National Association

   $ 82,500,000      $ 82,500,000        11.0000000 % 

BNP Paribas

   $ 47,500,000      $ 47,500,000        6.3333333 % 

U.S. Bank National Association

   $ 47,500,000      $ 47,500,000        6.3333333 % 

Citibank, N.A.

   $ 22,500,000      $ 22,500,000        3.0000000 % 

Citizens Bank of Pennsylvania

   $ 22,500,000      $ 22,500,000        3.0000000 % 

HSBC Bank USA, National Association

   $ 22,500,000      $ 22,500,000        3.0000000 % 

ING Bank, a Branch of ING-DiBa AG

   $ 22,500,000      $ 22,500,000        3.0000000 % 

Manufacturers and Traders Trust Company

   $ 22,500,000      $ 22,500,000        3.0000000 % 

Mizuho Bank, Ltd.

   $ 22,500,000      $ 22,500,000        3.0000000 %    

 

 

    

 

 

    

 

 

 

Total

   $ 750,000,000.00      $ 750,000,000.00        100.000 %    

 

 

    

 

 

    

 

 

 

 

Schedule 2.01-1



--------------------------------------------------------------------------------

SCHEDULE 5.07

LITIGATION

NONE.

 

Schedule 5.07-1



--------------------------------------------------------------------------------

SCHEDULE 5.08

SUBSIDIARIES

SEE ATTACHED.



--------------------------------------------------------------------------------

SCHEDULE 5.12

ENVIRONMENTAL MATTERS

NONE.

 

Schedule 5.12 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.02

SUBSIDIARY INDEBTEDNESS

 



--------------------------------------------------------------------------------

SCHEDULE 7.03

PERMITTED LIENS

NONE.

 

Schedule 7.03 - 1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

McCormick & Company, Incorporated

18 Loveton Circle

Sparks, MD 21152

Attention:

Telephone:

Telecopier:

Electronic Mail:

Website Address: Mccormick.com

  

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

Mail Code: NC1-001-05-46

101 N Tryon St

Charlotte, NC 28255-0001

Attention:

Telephone:

Telecopier:

Electronic Mail:

  

ADMINISTRATIVE AGENT ACCOUNT INFORMATION:

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street

San Francisco, CA 94104

Attention:

Mail Code:

Phone:

  

 

Schedule 10.02 - 1



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

LOAN NOTICE

Date:                       

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of August 7,
2017 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among McCormick & Company,
Incorporated, a Maryland corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

☐    A Borrowing of Loans    ☐   A conversion or continuation of Loans

 

  1. On (a Business Day).

 

  2. In the amount of                                         .

 

  3. Comprised of                                                              

[Tranche and Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Credit Agreement.

Notwithstanding anything herein to the contrary and subject to Section 3.05 of
the Credit Agreement, this Loan Notice shall be subject to and conditioned upon
the consummation of the Acquisition and the occurrence of the Closing Date, and
the Borrower may revoke this Loan Notice (by notice to the Administrative Agent
on or prior to the specified date of the Borrowing) if such conditions are not
satisfied (it being understood and agreed that, in the event that this Loan
Notice shall not have been revoked, this paragraph shall be exclusively for the
benefit of the Administrative Agent and the Lenders and shall not, with respect
to any other Person other than the Administrative Agent and the Lenders, limit,
restrict or prejudice any rights or remedies of the Lenders or the
Administrative Agent).

[REMAINDER OF HIS PAGE IS LEFT BLANK INTENTIONALLY]

 

Exhibit A - 1



--------------------------------------------------------------------------------

McCORMICK & COMPANY,

INCORPORATED

By:  

 

  Name:   Title:

 

Exhibit A - 1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SOLVENCY CERTIFICATE

[    ], 2017

This Certificate is being delivered pursuant to Section 4.02(E) of the Term Loan
Agreement, dated as of August 7, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among McCormick & Company, a Maryland corporation (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms used herein have the meanings provided in
the Credit Agreement.

[●] hereby certifies that he/she is the Chief Financial Officer of the Borrower
and that he/she is knowledgeable of the financial and accounting matters of the
Borrower and its Subsidiaries, the Credit Agreement and the covenants and
representations (financial and other) contained therein and that, as such,
he/she is authorized to execute and deliver this Solvency Certificate on behalf
of the Borrower.

The undersigned hereby further certifies, in his/her capacity as Chief Financial
Officer of the Borrower and not in an individual capacity, that as of the date
hereof, immediately after giving effect to the consummation of the Transactions
on the Closing Date:

1. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise.

2. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liabilities on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.

3. The Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

4. The Borrower and its Subsidiaries, on a consolidated basis, will not have an
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.

In computing the amount of the contingent liabilities of the Borrower and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

[Remainder of this page intentionally left blank]

 

Exhibit B - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

By:  

 

  Name:   Title: Chief Financial Officer

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

THREE YEAR TRANCHE NOTE

 

                    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Three Year Tranche Loan made by the Lender to the Borrower under
that certain Term Loan Agreement, dated as of August 7, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Three Year Tranche Loan made by the Lender from the date such Three Year Tranche
Loan is made until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars and in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Three Year Tranche Note is one of the Three Year Tranche Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Three Year Tranche Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. The Three Year Tranche
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Three Year Tranche Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Three Year Tranche Note.

[signature page follows]

 

Exhibit C-1 - 1



--------------------------------------------------------------------------------

THIS THREE YEAR TRANCHE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

McCORMICK & COMPANY,
INCORPORATED

By:  

 

  Name:   Title:

 

Exhibit C-1 - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan
Made     Amount of
Loan
Made     End of
Interest     Period     Amount of
Principal
or Interest
Paid This
Date     Outstanding
Principal
Balance
This Date     Notation
Made By                                                                        
                                                                               
                                                                               
                     

 

Exhibit C-1 - 3



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

FIVE YEAR TRANCHE NOTE

 

                    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Five Year Tranche Loan made by the Lender to the Borrower under
that certain Term Loan Agreement, dated as of August 7, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Five Year Tranche Loan made by the Lender from the date such Five Year Tranche
Loan is made until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars and in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Five Year Tranche Note is one of the Five Year Tranche Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Five Year
Tranche Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. The Five Year Tranche Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Five Year Tranche Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Five Year Tranche Note.

[signature page follows]

 

Exhibit C-2 - 1



--------------------------------------------------------------------------------

THIS FIVE YEAR TRANCHE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

McCORMICK & COMPANY,
INCORPORATED

By:  

 

  Name:   Title:

 

Exhibit C-2 - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan
Made     Amount of
Loan
Made     End of
Interest     Period     Amount of
Principal
or Interest
Paid This
Date     Outstanding
Principal
Balance
This Date     Notation
Made By                                                                        
                                                                               
                                                                               
                     

 

Exhibit C-2 - 3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

[Date]

To each of the financial institutions party

to the Credit Agreement hereinafter

referred to and Bank of America, N.A., as

Administrative Agent for the Lenders

 

  Re: McCormick & Company, Incorporated

Ladies and Gentlemen:

This Compliance Certificate is being delivered pursuant to Section 6.01(c) of
that certain Term Loan Agreement, dated as of August 7, 2017 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among McCormick & Company,
Incorporated, a Maryland corporation (the “Borrower”), the various financial
institutions as are or may, from time to time, become parties thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used herein without definition
shall have the meanings assigned to such terms in Section 1.01 of the Credit
Agreement. All computations performed herein shall conform to the method of
computation required by the Credit Agreement.

The Borrower hereby certifies, represents and warrants that as of
                    ,         :

 

  1. The ratio of EBIT to Interest Expense was                     : 1:00 (as
computed on Attachment 1 hereto).

The minimum ratio of EBIT to Interest Expense permitted pursuant to Section 7.05
of the Credit Agreement is 2.50:1.00.

 

  2. [The Consolidated Leverage Ratio was                     :1:00 (as computed
on Attachment 1 hereto).

The maximum Consolidated Leverage Ratio permitted pursuant to Section 7.06 of
the Credit Agreement is [        ]:1.00.] 1

 

  3. No Default has occurred and is continuing.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

1  Insert only if the covenant set forth in Section 7.06 is applicable based on
the proviso therein.

 

Exhibit D - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by its duly [Treasurer] [Authorized Officer] on the date first above
written.

 

McCORMICK & COMPANY,

INCORPORATED

By:  

 

  Name:   Title:

 

Exhibit D - 2



--------------------------------------------------------------------------------

ATTACHMENT 1

 

1.   EBIT to Interest Expense Ratio (Section 7.05)     (a)   Net Income
(excluding any one-time non-recurring charges), plus   $                  (b)  
Interest Expense2, plus   $     (c)   charges for federal, state, local and
foreign taxes based on income, profits, revenue or capital, including franchise,
excise, value added, and similar taxes and foreign withholding taxes accrued or
(without duplication of any such taxes included when accrued) paid during such
period, including any penalties and interest related to such taxes or arising
from any tax examinations, of the Borrower and its Subsidiaries on a
consolidated basis   $     (d)   Total for EBIT   $       EBIT to Interest
Expense ratio             :1.00   2.   [Consolidated EBITDA     (a)   Net Income
  $     (b)   Interest Expense3   $     (c)   consolidated income tax expense,
franchise taxes and state single business unitary and similar taxes imposed in
lieu of income taxes or capital taxes   $     (d)   all amounts attributable to
depreciation and amortization (or other impairment of intangible assets)   $    
(e)   any non-cash charges and non-cash losses (including any write-off of
deferred financing costs and the effects of purchase accounting) (provided that
any cash payment made with respect to any such non-cash charge or non-cash loss
shall be subtracted in computing Consolidated EBITDA during the period in which
such cash payment is made)   $     (f)   any extraordinary, unusual or
non-recurring charges or losses   $     (g)   all costs, fees and expenses
related to any restructuring (including, without limitation, related severance
costs, retention bonuses, relocation expenses, expenses related to the closure
of facilities and similar costs and expenses), issuance of equity,
recapitalization, asset disposition, acquisition or Indebtedness   $     (h)  
all expenses and charges which have been reimbursed by a third party, to the
extent such reimbursement has not been included in Net Income   $  

 

2  Net of interest income.

3  Net of interest income.

 

Exhibit D - 3



--------------------------------------------------------------------------------

  (i)   losses realized upon the disposition of property (other than inventory)
  $                  (j)   expenses, charges and losses associated with the sale
or discontinuance of any business operation to the extent such expenses, charges
or losses are recorded at or about the time of such sale or discontinuance   $  
  (k)   to the extent not included in Net Income, payments received from
business interruption insurance or product recalls   $     (l)   any non-cash
costs or expense incurred pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement (provided that any cash payment made with
respect to any such non-cash cost or non-cash expense shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made)   $     (m)   the sum of (i) any extraordinary, unusual or non-recurring
gains for such period and (ii) gains realized upon the disposition of property
(other than inventory)   $       Total for Consolidated EBITDA (sum of
(a) through (l), minus (m))   $   3.   Consolidated Leverage Ratio
(Section 7.06)     (a)   consolidated total debt (consisting of indebtedness for
borrowed money and Capitalized Lease Obligations)   $     (b)   Unrestricted
cash, Cash Equivalents and marketable securities of the Borrower and its
Subsidiaries in excess of $75,000,000 as reflected on the consolidated balance
sheet of the Borrower and its Subsidiaries   $     (c)   Consolidated EBITDA   $
      Consolidated Leverage Ratio             :1.00 ]4 

 

4  Insert only if the covenant set forth in Section 7.06 is applicable based on
the proviso therein.

 

Exhibit D - 4



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment and Assumption Effective Date set forth below and is entered into
by and between [the][each]5 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]6 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment and Assumption Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to

 

5  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7  Select as appropriate.

8 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E - 1



--------------------------------------------------------------------------------

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor

 

  1. Assignor[s]:                                          
                       

 

                                                                  
                                   

[Assignor [is] [is not] a Defaulting Lender]

 

  2. Assignee[s]:                                          
                       

 

                                                                  
                                    

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

  3. Borrower:                                          
                           

 

  4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

  5. Credit Agreement: Term Loan Agreement, dated as of August 7, 2017, among
McCormick & Company, Incorporated, a Maryland corporation, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent

 

  6. Assigned Interest[s]:

 

Assignor[s]9

  Assignee[s]10   Aggregate
Amount of Loans
for all Lenders11   Amount of Loan
Assigned   Percentage
Assigned of
Loans12   CUSIP
Number     $   $               %       $   $               %       $   $  
            %  

 

  [7. Trade Date:                                          
                       ]13

Assignment and Assumption Effective Date:                     , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

9  List each Assignor, as appropriate.

10  List each Assignee, as appropriate.

11  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

12  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E - 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

  Title:

[Consented to and]14 Accepted:

 

BANK OF AMERICA, N.A., as         Administrative Agent

By:  

 

  Title:

By:  

 

  Title: [Consented to:]15

By:  

 

  Title:

 

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

15 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit E - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby, and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements, warranties
or representations made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Assignment and Assumption Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received
and/or had the opportunity to review a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements furnished pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vii) attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by it, and (viii) it is not a
Defaulting Lender or a Subsidiary of a Defaulting Lender nor will it become a
Defaulting Lender or a Subsidiary of a Defaulting Lender upon consummation of
the assignment; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) it appoints

 

Exhibit E - 4



--------------------------------------------------------------------------------

and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to or otherwise conferred upon the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

[The][Each] Assignee represents and warrants as of the Assignment and Assumption
Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the ERISA, (2) a plan or account
subject to Section 4975 of the Code; (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (4) a
“governmental plan” within the meaning of ERISA.

2. Payments. From and after the Assignment and Assumption Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Assignment and Assumption Effective Date and to [the][the relevant] Assignee for
amounts which have accrued from and after the Assignment and Assumption
Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed copy of this
Assignment and Assumption to the Administrative Agent, as of the Assignment and
Assumption Effective Date, (a) [the] [each] Assignee shall be a party to the
Credit Agreement and have the rights and obligations of a Lender thereunder and
under the other Loan Documents and (b) the Assignor shall, to the extent
provided in this Assignment and Assumption and the Credit Agreement, relinquish
its rights and be released from its obligations under the Credit Agreement and
the other Loan Documents to the extent of the Assigned Interest.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit E - 5



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement entered into as of August 7,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among McCormick & Company, Incorporated (the “Borrower”),
each lender from time to time party thereto (each, a “Lender”), and Bank of
America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-1 - 1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement entered into as of August 7,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among McCormick & Company, Incorporated (the “Borrower”),
each lender from time to time party thereto (each, a “Lender”), and Bank of
America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-2 - 2



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement entered into as of August 7,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among McCormick & Company, Incorporated (the “Borrower”),
each lender from time to time party thereto (each, a “Lender”), and Bank of
America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-3 - 1



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Agreement entered into as of August 7,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among McCormick & Company, Incorporated (the “Borrower”),
each lender from time to time party thereto (each, a “Lender”), and Bank of
America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-4 - 2